EXHIBIT 10.2

 

LEASE AGREEMENT

 

Between

 

 

FUND III AND FUND IV ASSOCIATES,

a Georgia limited partnership,

as Landlord

 

and

 

 

APEX SYSTEMS, INC.,

a Virginia corporation,

as Tenant

 

 

Dated: July 21, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

LEASE AGREEMENT

 

No.

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

1.

   Premises    1

2.

   Lease Term    1

3.

   Base Rent    1

4.

   Rent Payment    2

5.

   Late Charge    2

6.

   Partial Payment    2

7.

   Construction of this Agreement    2

8.

   Use of Premises    3

9.

   Definitions    3

10.

   Repairs By Landlord    3

11.

   Repairs By Tenant    4

12.

   Alterations and Improvements    4

13.

   Operating Expenses    5

14.

   Landlord’s Failure to Give Possession    7

15.

   Acceptance and Waiver    8

16.

   Signs    8

17.

   Advertising    8

18.

   Removal of Fixtures    8

19.

   Entering Premises    8

20.

   Services    9

21.

   Indemnities    10

22.

   Tenant’s Insurance; Waivers    10

23.

   Governmental Requirements    13

24.

   Abandonment of Premises    13

25.

   Assignment and Subletting    14

26.

   Default    15

27.

   Remedies    16

28.

   Destruction or Damage    17

29.

   Eminent Domain    17

30.

   Service of Notice    17

31.

   Mortgagee’s Rights    18

32.

   Tenant’s Estoppel    19

33.

   Attorney’s Fees and Homestead    19

34.

   Parking    19

35.

   Storage    19

36.

   Waste Disposal    19

37.

   Surrender of Premises    20

38.

   Cleaning Premises    20

39.

   No Estate In Land    20

40.

   Cumulative Rights    20

41.

   Paragraph Titles; Severability    20

42.

   Damage or Theft of Personal Property    20

43.

   Holding Over    21

 

i



--------------------------------------------------------------------------------

44.

   Security Deposit    21

45.

   Building Allowance and Tenant Finishes    21

46.

   Rules and Regulations    22

47.

   Quiet Enjoyment    22

48.

   Entire Agreement    22

49.

   Limitation of Liability    22

50.

   Submission of Agreement    23

51.

   Authority    23

52.

   Relocation    23

53.

   Broker Disclosure    23

54.

   Notices    23

55.

   Force Majeure    24

56.

   Financial Statements    24

57.

   Special Stipulations    24

 

Exhibits

 

ii



--------------------------------------------------------------------------------

BASIC LEASE PROVISIONS

 

The following is a summary of some of the Basic Provisions of the Lease. In the
event of any conflict between the terms of these Basic Lease Provisions and the
referenced Sections of the Lease, the referenced Sections of the Lease shall
control.

 

1.

   Building (See Section 1):    4400 Cox Road           Glen Allen, Virginia
23060      Project (See Section 1):    As located in Innsbrook Corporate Center

2.

   Premises (See Section 1):      Suite:    200      Floor:    2nd      Rentable
Square Feet:    21,288

3.

   Term (See Section 2):    130 months

4.

   Base Rent (See Sections 2 and 3):

 

Lease Months

--------------------------------------------------------------------------------

  

Rentable

Square

Footage

--------------------------------------------------------------------------------

  

Annual Rate

Per Rentable

Square Foot

of Premises

--------------------------------------------------------------------------------

  

Monthly

Installment

--------------------------------------------------------------------------------

  

Annual

Installment

--------------------------------------------------------------------------------

1 – 12

   17,500    $17.50    $25,520.83    $306,250.00

13 – 18

   17,500    $17.94    $26,162.50    $313,950.00

19 – 24

   21,288    $17.94    $31,825.56    $381,906.72

25 – 36

   21,288    $18.39    $32,623,86    $391,486.32

37 – 48

   21,288    $18.85    $33,439.90    $401,278.80

49 – 60

   21,288    $19.32    $34,273.68    $411,284.16

61 – 72

   21,288    $19.80    $35,125.20    $421,502.40

73 – 84

   21,288    $20.30    $36,012.20    $432,146.40

85 – 96

   21,288    $20.81    $36,916.94    $433,003.28

97 – 108

   21,288    $21.33    $37,839.42    $454,073.04

109 – 120

   21,288    $21.86    $38,779.64    $465,355.68

121 – 130

   21,288    $22.41    $39,755.34    $477,064.08

 

Tenant shall be entitled to free Base Rent for months 1-10 of the Term in
accordance with Special Stipulation 1 on Exhibit “D”.

 



--------------------------------------------------------------------------------

5.

   Tenant’s Share (See Section 13):   

40.70% (prior to Expansion

Commencement Date)

         

49.51% (on and after Expansion

Commencement Date)

6.

   Security Deposit (See Section 44):    $25,520.83

7.

   Landlord’s Broker (See Section 53):    Grubb & Ellis\Harrison & Bates     
Tenant’s Broker (See Section 53):    CB Richard Ellis, Inc.

8.

   Notice Address (See Section 54):          

Landlord’s Notice Address:

   Fund III and Fund IV Associates           c/o Wells Real Estate Funds       
   6200 The Corners Parkway, Suite 250           Norcross, Georgia 30092-2295  
        Attention: George Wells Director, East Region     

Tenant’s Notice Address:

   Apex Systems, Inc.           4400 Cox Road, Suite 200           Glen Allen,
Virginia 23060           Attention: Chief Financial Officer     

With a copy to:

   Troutman Sanders LLP           P.O. Box 1122           Richmond, Virginia
23218-1122           Attention: Thomas A. Grant, Esquire

 

2



--------------------------------------------------------------------------------

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (hereinafter called the “Lease”) is made and entered into
this 21st day of July, 2004, by and between FUND III AND FUND IV ASSOCIATES, a
Georgia limited partnership (hereinafter called “Landlord”), and APEX SYSTEMS,
INC., a Virginia corporation (hereinafter called “Tenant”).

 

1. Premises. Landlord does hereby rent and lease to Tenant and Tenant does
hereby rent and lease from Landlord, for general office purposes of a type
customary for first-class office buildings, the following described space
(hereinafter called the “Premises”):

 

21,288 rentable square feet of space located on the 2nd floor of a 2-story
building (the “Building”) consisting of approximately 43,000 rentable square of
space and located on the real property described in Exhibit “A” attached hereto
(the “Property”), said Premises to be located as shown by diagonal lines on the
drawing attached hereto as Exhibit “A-1” and made a part hereof by reference.
The Building is located within a larger office park (“Project”). The Property
consists of approximately 4.233 acres. The Property, together with any and all
improvements now or hereafter located thereon and together with any additional
land and/or buildings contiguous to the Property which Landlord hereinafter
acquires, will constitute the Project. The Premises shall be prepared for
Tenant’s occupancy in the manner and subject to the provisions of Exhibit “B”
attached hereto and made a part of hereof. As used in this Lease, “rentable
square feet” shall be determined by multiplying “usable square feet” (as
determined based upon the ANSI Z.65-1996 standard promulgated by the Building
Owners and Managers Association) multiplied by 1.12. Landlord and Tenant agree
that the number of rentable square feet described above has been confirmed and
conclusively agreed upon by the parties.

 

2. Lease Term. Tenant shall have and hold the Premises for a term (“Term”)
commencing (a) as to that portion of the Premises consisting of 17,500 rentable
square feet of space and identified on Exhibit ”A-1” attached hereto (the
“Initial Premises”) on the date (the “Commencement Date”) which is the earlier
of (i) thirty (30) days after the Premises are Substantially Completed (as
defined in Exhibit ”B” attached hereto) or (ii) the date Tenant first occupies
all or any portion of the Premises for the conduct of its business, and (b) as
to the remaining 3,788 rentable square feet of the Premises (the “Expansion
Premises”), on the date (the “Expansion Commencement Date”) which is eighteen
(18) months after the Commencement Date. The Term of this Lease shall terminate
at midnight on the last day (the “Expiration Date”) of the one hundred thirtieth
(130th) full calendar month following the Commencement Date, unless sooner
terminated or extended as hereinafter provided. Promptly following each of the
Commencement Date and the Expansion Commencement Date, Landlord and Tenant shall
enter into a letter agreement in the form attached hereto as Exhibit ”C”,
specifying the Commencement Date (or the Expansion Commencement Date, as the
case may be), the Expiration Date, the conclusively agreed number of rentable
square feet contained within the Premises and the agreed amount of Base Rent
payable hereunder for the next Lease Year (as defined in Section 4 below).

 

3. Base Rent. Tenant shall pay to Landlord, at P.O. Box 409849, Atlanta, Georgia
30384-9849, or at such other place as Landlord shall designate in writing to
Tenant, annual base rent (“Base Rent”) in the amounts set forth in the Basic
Lease Provisions. The term “Lease Year”, as used in the Basic Lease Provisions
and throughout this Lease, shall mean each and every consecutive twelve (12)
month period during the Term of this Lease, with the first such twelve (12)
month period commencing on the Commencement Date; provided, however, if the
Commencement Date occurs other than on the first day of a calendar month the
first Lease Year shall be that partial month plus the first full twelve (12)
months thereafter.



--------------------------------------------------------------------------------

4. Rent Payment. The Base Rent for each Lease Year shall be payable in equal
monthly installments, due on the first day of each calendar month, in advance,
in legal tender of the United States of America, without abatement, demand,
deduction or offset whatsoever, except as may be expressly provided in this
Lease. One full monthly installment of Base Rent shall be due and payable on or
before the last day of the free rent period provided for in Special Stipulation
1 on Exhibit “D” to this Lease by Tenant for the first month’s Base Rent due
under this Lease and a like monthly installment of Base Rent shall be due and
payable on or before the first day of each calendar month following such date
during the Term hereof; provided, that if the Commencement Date should be a date
other than the first day of a calendar month, the monthly Base Rent installment
paid on or before the last day of the free rent period provided for in Special
Stipulation 1 on Exhibit “D” to this Lease by Tenant shall be prorated to that
partial calendar month, and the excess shall be applied as a credit against the
next monthly Base Rent installment. Tenant shall pay, as Additional Rent, all
other sums due from Tenant under this Lease (the term “Rent”, as used herein,
means all Base Rent, Additional Rent and all other amounts payable hereunder
from Tenant to Landlord).

 

5. Late Charge. Other remedies for non-payment of Rent notwithstanding, if any
monthly installment of Base Rent or Additional Rent is not received by Landlord
on or before the date due, or if any payment due Landlord by Tenant which does
not have a scheduled due date is not received by Landlord on or before the fifth
(5th) business day following the date Tenant was invoiced, a late charge of five
percent (5%) percent of such past due amount shall be immediately due and
payable as Additional Rent and interest shall accrue from the date past due
until paid at the lower of twelve percent (12%) per annum or the highest rate
permitted by applicable law; provided, however, that no such late charge shall
be incurred and no such interest shall accrue with respect to the first late
payment described above in each Lease Year. In the event that checks submitted
by Tenant to Landlord for payment of amounts due pursuant to the Lease shall not
be honored by the financial institute due to insufficient funds in excess of two
(2) times during the Term, Landlord may, in its sole discretion, require that
all future payments by Tenant to Landlord be paid by certified funds, cashier’s
check or cash.

 

6. Partial Payment. No payment by Tenant or acceptance by Landlord of an amount
less than the Rent herein stipulated shall be deemed a waiver of any other Rent
due. No partial payment or endorsement on any check or any letter accompanying
such payment of Rent shall be deemed an accord and satisfaction, but Landlord
may accept such payment without prejudice to Landlord’s right to collect the
balance of any Rent due under the terms of this Lease or any late charge
assessed against Tenant hereunder.

 

7. Construction of this Agreement. No failure of Landlord to exercise any power
given Landlord hereunder, or to insist upon strict compliance by Tenant of his
obligations hereunder, and no custom or practice of the parties at variance with
the terms hereof shall constitute a waiver of Landlord’s right to demand exact
compliance with the terms hereof. Time is of the essence of this Lease. This
Lease shall be governed by the laws of the state in which the Property is
located.

 

2



--------------------------------------------------------------------------------

8. Use of Premises.

 

(a) Tenant shall use and occupy the Premises for general office purposes of a
type customary for first-class office buildings and for no other purpose. The
Premises shall not be used for any illegal purpose, nor in violation of any
valid regulation of any governmental body, nor in any manner to create any
nuisance or trespass, nor in any manner to vitiate the insurance or increase the
rate of insurance on the Premises or the Building, nor in any manner
inconsistent with the first-class nature of the Building. Landlord shall
maintain and keep in effect reasonable security rules and/or systems to regulate
after-hours access to the Building, and shall install a card-reader system for
after-hours access to the Building within six (6) months after the Commencement
Date.

 

(b) Tenant shall not cause or permit the receipt, storage, use, location or
handling on the Property (including the Building and Premises) of any product,
material or merchandise which is explosive, highly inflammable, or a “hazardous
or toxic material,” as that term is hereafter defined. “Hazardous or toxic
material” shall include all materials or substances which have been determined
to be hazardous to health or the environment, including, without limitation
hazardous waste (as defined in the Resource Conservation and Recovery Act);
hazardous substances (as defined in the Comprehensive Emergency Response,
Compensation and Liability Act, as amended by the Superfund Amendments and
Reauthorization Act); gasoline or any other petroleum product or by-product or
other hydrocarbon derivative; toxic substances, (as defined by the Toxic
Substances Control Act); insecticides, fungicides or rodenticide, (as defined in
the Federal Insecticide, Fungicide, and Rodenticide Act); asbestos and radon and
substances determined to be hazardous under the Occupational Safety and Health
Act or regulations promulgated thereunder. Notwithstanding the foregoing, Tenant
shall not be in breach of this provision as a result of the presence in the
Premises of de minimis amounts of hazardous or toxic materials which are in
compliance with all applicable laws, ordinances and regulations and are
customarily present in a general office use (e.g., copying machine chemicals and
kitchen cleansers).

 

(c) The occupancy rate of the Premises shall in no event be more than four (4)
persons per one thousand (1,000) useable square feet within the Premises, or the
maximum occupancy permitted pursuant to applicable laws or codes, whichever is
less. In the event that Tenant exceeds this ratio, and Landlord consents to such
overage, Landlord may condition its consent upon Tenant’s payment of any and all
costs related with such overage, including without limitation, excessive
maintenance charges, increased electrical and HVAC usage, and increased parking
demand.

 

9. Definitions. “Landlord,” as used in this Lease, shall include the party named
in the first paragraph hereof, its representatives, assigns and successors in
title to the Premises. “Tenant” shall include the party named in the first
paragraph hereof, its heirs and representatives, and, if this Lease shall be
validly assigned or sublet, shall also include Tenant’s assignees or subtenants,
as to the Premises, or portion thereof, covered by such assignment or sublease.
“Landlord” and “Tenant” include male and female, singular and plural,
corporation, partnership, limited liability company (and the officers, members,
partners, employees or agents of any such entities) or individual, as may fit
the particular parties.

 

10. Repairs By Landlord. Subject to Exhibit ”B” attached hereto, Tenant, by
taking possession of the Premises, shall accept and shall be held to have
accepted the Premises as suitable for the use intended by this Lease, except for
uncompleted punch list items and latent defects in the Work (as defined below)
as to which Tenant notifies Landlord within six (6) months after the
Commencement Date. Landlord shall not be required, after possession of the

 

3



--------------------------------------------------------------------------------

Premises has been delivered to Tenant, to make any repairs or improvements to
the Premises, except as set forth in this Lease. Except for damage caused by
casualty and condemnation (which shall be governed by Sections 28 and 29 below),
and subject to normal wear and tear, Landlord shall maintain (including
appropriate snow and ice removal) in good order and repair the exterior walls,
exterior windows, elevators, heating, ventilating and air-conditioning systems
(except for those installed by Tenant in the Premises and serving only the
Premises), roof, common areas, foundation, structural portions and the
mechanical, electrical, plumbing, Building-standard overhead lighting (including
replacement bulbs), sprinkler and security systems serving the Building [except
for items installed by Tenant in the Premises and serving only the Premises
(such as kitchen or breakroom appliances)], provided such repairs are not
occasioned by Tenant, Tenant’s invitees or anyone in the employ or control of
Tenant.

 

11. Repairs By Tenant. Except as described in Section 10 above, Tenant shall, at
its own cost and expense, maintain the Premises from above slab to below ceiling
(except that items installed by Tenant above the ceiling shall be considered
part of the Premises maintained by Tenant for purposes of this Section 11) in
good order and repair and in a neat and clean condition, subject to normal wear
and tear, including making all necessary repairs and replacements. Tenant shall
further, at its own cost and expense, repair or restore any damage or injury to
all or any part of the Building caused by Tenant or Tenant’s agents, employees,
invitees, licensees, visitors or contractors, including but not limited to any
repairs or replacements necessitated by (i) the construction or installation of
improvements to the Premises by or on behalf of Tenant (except with respect to
the initial build out described in Exhibit “B”), (ii) the moving of any Property
into or out of the Premises. If Tenant fails to make such repairs or
replacements promptly, Landlord may, at its option, make the repairs and
replacements and the costs of such repair or replacements shall be charged to
Tenant as Additional Rent and shall become due and payable by Tenant with the
monthly installment of Base Rent next due hereunder.

 

12. Alterations and Improvements. Except for minor, decorative alterations which
do not affect the Building structure or systems, are not visible from outside
the Premises and do not cost in excess of $10,000.00 in the aggregate, Tenant
shall not make or allow to be made any alterations, physical additions or
improvements in or to the Premises without first obtaining in writing Landlord’s
written consent for such alterations or additions, which consent may be granted
or withheld in the sole, unfettered discretion of Landlord (if the alterations
will affect the Building structure or systems or will be visible from outside
the Premises), but which consent shall not be unreasonably withheld (if the
alterations will not affect the Building structure or systems and will not be
visible from outside the Premises). Upon Landlord’s request, Tenant will furnish
Landlord plans and specifications for any proposed alterations, additions or
improvements and shall reimburse Landlord for its reasonable cost to review such
plans. Any alterations, physical additions or improvements shall at once become
the property of Landlord; provided, however, Landlord, at its option, may
require Tenant to remove any alterations, additions or improvements in order to
restore the Premises to the condition existing on the Commencement Date. All
costs of any such alterations, additions or improvements shall be borne by
Tenant. All alterations, additions or improvements must be made in a good,
first-class, workmanlike manner and in a manner that does not disturb other
tenants (i.e., any loud work must be performed during non-business hours) and
Tenant must maintain appropriate liability and builder’s risk insurance
throughout the construction. Tenant does hereby indemnify and hold Landlord
harmless from and against all claims for damages or death of persons or damage
or destruction of property arising out of the performance of any such
alterations, additions or improvements made by or on behalf of Tenant. Under no
circumstances shall Landlord be required to pay, during the Term of this Lease
and any extensions or renewals thereof, any ad valorem or Property tax on such
alterations, additions or improvements, Tenant hereby covenanting to pay all
such taxes when they become due. In the event any alterations, additions,
improvements or repairs are to be

 

4



--------------------------------------------------------------------------------

performed by contractors or workmen other than Landlord’s contractors or
workmen, any such contractors or workmen must first be approved, in writing, by
Landlord, which approval shall not be unnecessarily withheld or delayed.
Landlord agrees to assign to Tenant any rights it may have against the
contractor of the Premises with respect to any work performed by said contractor
in connection with improvements made by Landlord at the request of Tenant.

 

13. Operating Expenses.

 

(a) Tenant agrees to reimburse Landlord throughout the Term after January 1,
2006, as Additional Rent hereunder for Tenant’s Share (as defined below) of the
annual Operating Expenses (as defined below) in excess of the Operating Expenses
for calendar year 2005 (hereinafter called the “Base Year Amount”). The term
“Tenant’s Share” shall mean the percentage determined by dividing the rentable
square footage of the Premises by the rentable square footage of the Building
(43,000). Landlord and Tenant hereby agree that Tenant’s Share is 40.70% prior
to the Expansion Commencement Date and 49.51% on and after the Expansion
Commencement Date. If Tenant does not lease the Premises during the entire full
calendar year in which the Term of this Lease commences or ends, Tenant’s Share
of excess Operating Expenses for the applicable calendar year shall be
appropriately prorated for the partial year, based on the number of days Tenant
has leased the Premises during that year.

 

(b) Operating Expenses shall be all those expenses of operating, servicing,
managing, maintaining and repairing the Property, Building, all parking areas
and related common areas (as well as an allocation of certain Project expenses,
as reasonably allocated by Landlord to the Building and the other buildings in
the Project) in a manner deemed by Landlord reasonable and appropriate and in
the best interest of the tenants of the Building and in a manner consistent with
first-class office buildings in the metropolitan area in which the Project is
located. Operating Expenses shall include, without limitation, the following:

 

(1) All taxes and assessments, whether general or special, applicable to the
Property and the Building (but excluding franchise and income taxes imposed upon
Landlord), which shall include real and personal property ad valorem taxes, and
any and all reasonable costs and expenses incurred by Landlord in seeking a
reduction of any such taxes and assessments. However, Tenant shall not be
obligated for taxes on the net income from the operation of the Building, unless
there is imposed in the future a tax on rental income on the Building in lieu of
the real Property ad valorem taxes, in which event such tax shall be deemed an
Operating Expense of the Building.

 

(2) Insurance premiums and deductible amounts, including, without limitation,
for commercial general liability, ISO Causes of Loss Special Form property, rent
loss and other coverages carried by Landlord on the Building and Property
(including terrorism insurance, if Landlord elects to carry it or is required to
carry it by any lender).

 

(3) All utilities, including, without limitation, water, power, heating,
lighting, ventilation, sanitary sewer and air conditioning of the Building, but
not including those utility charges actually paid by Tenant or other tenants of
the Building.

 

(4) Janitorial and maintenance expenses, including:

 

(i) Janitorial services and janitorial supplies and other materials used in the
operation and maintenance of the Building;

 

5



--------------------------------------------------------------------------------

(ii) The cost of maintenance and service agreements on equipment, window
cleaning, grounds maintenance, pest control, security, trash and snow removal,
and other similar services or agreements;

 

(5) Management fees (or a charge equal to fair market management fees if
Landlord provides its own management services) which shall not exceed fair
market management fees for the Building, and the market rental value of a
management office;

 

(6) The costs, including interest, amortized over its useful life, of any
capital improvement made to the Building by or on behalf of Landlord after the
date of this Lease which is required under any governmental law or regulation
(or any judicial interpretation thereof) that was not applicable to the Building
as of the date of this Lease, and of the acquisition and installation of any
device or equipment designed to improve the operating efficiency of any system
within the Building or which is acquired to improve materially the safety of the
Building or Project.

 

(7) All services, supplies, repairs, replacements or other expenses directly and
reasonably associated with servicing, maintaining, managing and operating the
Building, including, but not limited to the lobby, vehicular and pedestrian
traffic areas and other common use areas.

 

(8) Wages and salaries of Landlord’s employees (not above the level of Building
Manager) engaged in the maintenance, operation, repair and services of the
Building, including taxes, insurance and customary fringe benefits.

 

(9) Legal and accounting costs.

 

(10) Costs to maintain and repair the Building and Property.

 

(11) Landscaping and security costs unless Landlord hires a third party to
provide such services pursuant to a service contract and the cost of that
service contract is already included in Operating Expenses as described above.

 

(12) The Building’s allocated share (as reasonably be determined by Landlord) of
certain expenses which are incurred on a Project-wide basis including, without
limitation, costs in connection with (i) landscaping, (ii) utility and road
repairs, (iii) security, (iv) signage installation, replacement and repair and
(v) taxes or assessments which are not assessed against a particular building or
the parcel on which it is located. If the Project is covered by a declaration
and/or an owners association and costs of the type described above are allocated
to the Building by way of dues or costs charged or assessed under that
declaration or by that association, those charges or dues shall be included in
the Operating Expenses.

 

Operating expenses shall not include the costs of (i) the design, construction
or refurbishment of tenant improvements to the Premises or the premises of other
tenants in the Building, (ii) rebuilding any portion or all of the Building
which is made untenantable by fire or other casualty, and (iii) depreciation of
the Building or any of its components.

 

(c) Landlord shall, on or before the Commencement Date and on or before December
20 of each calendar year, provide Tenant a statement of the estimated monthly
installments of Tenant’s Share of excess Operating Expenses increases which will
be due for the remainder of the calendar year in which the Commencement Date
occurs or for the upcoming calendar year, as the case may be. In the event
Landlord has not provided Tenant with such statement prior to January

 

6



--------------------------------------------------------------------------------

1 of any calendar year, Tenant shall continue to pay Tenant’s Share of excess
Operating Expenses in the same amount as the previous calendar year, unless and
until Landlord provides a statement of estimated monthly installments for the
current calendar year. As soon as practicable after December 31 of each calendar
year during the Term of this Lease, Landlord shall furnish to Tenant an itemized
statement of the Operating Expenses within the Building for the calendar year
then ended. Upon reasonable prior written request given not later than sixty
(60) days following the date Landlord’s statement is delivered to Tenant,
Landlord will promptly provide Tenant detailed documentation to support the
itemized statement. If Tenant does not notify Landlord of any objection to
Landlord’s itemized statement within thirty (30) days of Landlord’s delivery
thereof, Tenant shall be deemed to have accepted such statement as true and
correct and shall be deemed to have waived any right to dispute the excess
Operating Expenses due pursuant to that statement.

 

(i) Effective for the calendar year starting January 1, 2006, Tenant shall pay
to Landlord, together with its monthly payment of Base Rent as provided in
Sections 3 and 4 hereinabove, as Additional Rent hereunder, the estimated
monthly installment of Tenant’s Share of the excess Operating Expenses for the
calendar year in question. At the end of any calendar year if Tenant has paid to
Landlord an amount in excess of Tenant’s Share of excess Operating Expenses for
such calendar year, Landlord shall reimburse to Tenant any such excess amount
(or shall apply any such excess amount to any amount then owing to Landlord
hereunder, and if none, to the next due installment or installments of
Additional Rent due hereunder, at the option of Landlord). At the end of any
calendar year if Tenant has paid to Landlord less than Tenant’s Share of excess
Operating Expenses for such calendar year, Tenant shall pay to Landlord any such
deficiency within thirty (30) days after Tenant receives the annual statement.

 

(ii) For the calendar year in which this Lease terminates, and is not extended
or renewed, the provisions of this Section shall apply, but Tenant’s Share for
such calendar year shall be subject to a pro rata adjustment based upon the
number of days prior to the expiration of the Term of this Lease. Tenant shall
make monthly estimated payments of the prorata portion of Tenant’s Share for
such calendar year (in the manner provided above) and when the actual prorated
Tenant’s Share for such calendar year is determined Landlord shall send a
statement to Tenant and if such statements reveals that Tenant’s estimated
payments for the prorated Tenant’s Share for such calendar year exceeded the
actual prorated Tenant’s Share for such calendar year, Landlord shall include a
check for that amount along with the statement. If the statement reveals that
Tenant’s estimated payments for the prorated Tenant’s Share for such calendar
year were less than the actual prorated Tenant’s Share for such calendar year,
Tenant shall pay the shortfall to Landlord within thirty (30) days of the date
Tenant receives Landlord’s statement.

 

(iii) If the Building is less than ninety-five percent (95%) occupied throughout
calendar year 2005 or any other calendar year of the Term, then the actual
Operating Expenses for such calendar year shall be increased to the amount of
Operating Expenses which Landlord reasonably determines would have been incurred
during such calendar year if the Building had been fully occupied throughout
such calendar year.

 

14. Landlord’s Failure to Give Possession. Landlord shall not be liable for
damages to Tenant for failure to deliver possession of the Premises to Tenant if
such failure is due to no fault of Landlord, to the failure of any construction
or remodeling of the Premises by Tenant to be completed or to the failure of any
previous tenant to vacate the Premises. Landlord will use commercially
reasonable efforts to give possession to Tenant by the scheduled Commencement
Date of the Term. If Landlord’s failure to do so is caused by the act of any
previous tenant holding over, Landlord agrees to use reasonable efforts to
recover possession as soon as reasonably possible, including filing a customary
dispossession action.

 

7



--------------------------------------------------------------------------------

15. Acceptance and Waiver. Landlord shall not be liable to Tenant, its agents,
employees, guests or invitees (and, if Tenant is an entity, its officers,
agents, employees, guests or invitees) for any damage caused to any of them due
to the Building or any part or appurtenances thereof being improperly
constructed or being or becoming out of repair, or arising from the leaking of
gas, water, sewer or steam pipes, from water rising from underground pipes or
the ground, or from electricity, but Tenant, by moving into the Premises and
taking possession thereof, shall accept, and shall be held to have accepted the
Premises as suitable for the purposes for which the same are leased, and shall
accept and shall be held to have accepted the Building and every appurtenances
thereof, and Tenant by said act waives any and all defects therein; provided,
however, that this Section shall not apply to any damages or injury caused by or
resulting from the negligence or willful misconduct of Landlord.

 

16. Signs. A Building standard suite entry shall be installed on the door to the
Premises or adjacent to the entry to the Premises, and the cost thereof shall be
paid by Landlord. Otherwise, Tenant shall not paint or place signs, placards, or
other advertisement of any character upon the windows or inside walls of the
Premises except with the consent of Landlord which consent may be withheld by
Landlord in its absolute discretion, and Tenant shall place no signs upon the
outside walls, common areas or the roof of the Building. Provided Tenant
continues to lease and occupy at least the Premises as set forth in this Lease
(21,288 rentable square feet of space), Tenant, at Tenant’s expense (but subject
to application of the Allowance (as hereinafter defined)) shall be entitled to
have Tenant’s name on the exterior building monument sign. Tenant, at Tenant’s
expense (but subject to application of the Allowance), shall also be entitled to
have Tenant identified on a first floor sign in the Building that Landlord shall
install.

 

17. Advertising. Landlord may advertise the Premises as being “For Rent” at any
time following a default by Tenant which remains uncured and at any time within
one hundred eighty (180) days prior to the expiration, cancellation or
termination of this Lease for any reason and during any such periods may exhibit
the Premises to prospective tenants.

 

18. Removal of Fixtures. If Tenant is not in default hereunder, Tenant may,
prior to the expiration of the Term of this Lease, or any extension thereof,
remove any trade fixtures and equipment which it has placed in the Premises
which can be removed without significant damage to the Premises, provided Tenant
repairs all damages to the Premises caused by such removal.

 

19. Entering Premises. Landlord may enter the Premises at reasonable hours
provided that Landlord’s entry shall not unreasonably interrupt Tenant’s
business operations and that prior notice is given when reasonably possible
(and, if in the opinion of Landlord any emergency exists, at any time and
without notice): (a) to make repairs, perform maintenance and provide other
services described in Section 20 below (no prior notice is required to provide
routine services) which Landlord is obligated to make to the Premises or the
Building pursuant to the terms of this Lease or to the other premises within the
Building pursuant to the leases of other tenants; (b) to inspect the Premises to
see that Tenant is complying with all of the terms and conditions of this Lease
and with the rules and regulations hereof; (c) to remove from the Premises any
articles or signs kept or exhibited therein in violation of the terms hereof;
(d) to run pipes, conduits, ducts, wiring, cabling or any other mechanical,
electrical, plumbing or HVAC equipment through the areas behind the walls, below
the floors or above the drop ceilings; and (e) to exercise any other right or
perform any other obligation that Landlord has under this Lease. Landlord shall
be allowed to take all material into and upon the Premises that may be required
to make any repairs, improvements and additions, or any alterations, without in
any way being deemed or held guilty of trespass and without constituting a
constructive eviction of Tenant. The Rent reserved herein shall not abate while
said repairs, alterations or additions are being made

 

8



--------------------------------------------------------------------------------

and Tenant shall not be entitled to maintain a set-off or counterclaim for
damages against Landlord by reason of loss from interruption to the business of
Tenant because of the prosecution of any such work. All such repairs,
decorations, additions and improvements shall be done during ordinary business
hours, or, if any such work is at the request of Tenant to be done during any
other hours, the Tenant shall pay all overtime and other extra costs. In
performing such work, Landlord shall use reasonable efforts to minimize
disruption to Tenant’s operations in the Premises.

 

20. Services.

 

(a) The normal business hours of the Building shall be from 8:00 A.M. to 6:00
P.M. on Monday through Friday, and 8:00 A.M. to 1:00 P.M. on Saturday, exclusive
of holidays reasonably designated by Landlord (“Building Holidays”). Initially
and until further notice by Landlord to Tenant, the Building Holidays shall be:
New Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving (and the
day after Thanksgiving) and Christmas. Landlord shall furnish the following
services during the normal business hours of the Building except as noted:

 

(i) Elevator service for passenger and delivery needs;

 

(ii) Air conditioning adequate to cool the Premises to a temperature of
approximately 75 degrees Fahrenheit, dry bulb (+ or – 2 degrees) at a maximum
relative humidity of 50% and heat adequate to warm the Premises to a temperature
of approximately 70 degrees Fahrenheit, dry bulb with no humidity control, as
necessary for outside temperatures as determined by ASHRAE Summer and Winter
Comfort Zones, subject to governmental regulations;

 

(iii) Hot and cold running water for all restrooms and lavatories;

 

(iv) Soap, paper towels, and toilet tissue for public restrooms;

 

(v) Janitorial service Monday through Friday, in keeping with the standards
generally maintained in similar office buildings in the metropolitan area in
which the Project is located;

 

(vi) Custodial, electrical and mechanical maintenance services are provided
Monday through Friday;

 

(vii) Electric power for lighting and outlets not in excess of a total of 3.5
watts per useable square foot of the Premises at 100% connected load;

 

(viii) Replacement of Building standard lamps and ballasts as needed;

 

(ix) Repairs and maintenance as described in Section 10 of this Lease; and

 

(x) General management, including supervision, inspections, recordkeeping,
accounting, leasing and related management functions.

 

(xi) Subject to Building security procedures and to emergency conditions, access
to the Premises at all times.

 

9



--------------------------------------------------------------------------------

(b) The services provided in subparagraph (a) herein, and the amount of Rent
prescribed herein are predicated on and are in anticipation of certain usage of
the Premises by Landlord as follows:

 

(i) Air conditioning design is based on sustained outside temperatures being no
higher and no lower than the outside temperatures for the weather station
closest to the Building as set forth in the 2001 ASHRAE Fundamentals Handbook,
Chapter 27, Climatic Design Information, Tables 1A and 1B for Heating and
Cooling Design Conditions (89% Heating Dry Bulb Column 2b, and 1% Cooling Dry
Bulb/Mean Coincident Wet Bulb Columns 2c and 2d), with sustained occupancy of
the Premises by no more than four (4) persons per 1,000 useable square feet of
floor area (or the maximum occupancy permitted pursuant to applicable laws or
codes, whichever is less) and heat generated by electrical lighting and fixtures
not to exceed 3.5 watts per useable square foot.

 

(ii) Tenant shall have no right to any services in excess of those provided
herein. If Tenant uses services in an amount or for a period in excess of that
provided for herein, then Landlord reserves the right to: charge Tenant as
Additional Rent hereunder a reasonable sum as reimbursement for the direct cost
of such added services; charge Tenant for the cost of any additional equipment
or facilities or modifications thereto, necessary to provide the additional
services if requested by Tenant in writing; and/or to discontinue providing such
excess services to Tenant. Landlord shall also have the right to charge Tenant a
reasonable administrative charge if the electricity or water services for the
Premises are separately metered. The current after-hours heating and air
conditioning charge is $30.00 per hour.

 

(c) Landlord shall not be liable for any damages directly or indirectly
resulting from the interruption in any of the services described above, nor
shall any such interruption entitle Tenant to any abatement of Rent or any right
to terminate this Lease. Landlord shall use all reasonable efforts to furnish
uninterrupted services as required above. Notwithstanding anything to the
contrary in this Section 20, if an interruption of water, sewer, electrical or
heating, ventilating or air-conditioning service to the Premises continues for
more than five (5) consecutive business days, rendering all or a material
portion of the Premises untenantable, Tenant shall be entitled to an equitable
abatement of rent with respect to such continuing period and to the extent the
Premises are thereby rendered untenantable.

 

21. Indemnities. Tenant does hereby indemnify and save harmless Landlord against
all claims for damages to persons or property which are caused anywhere in the
Building or on the Property by the negligence or willful misconduct of Tenant,
its agents or employees or which occur in the Premises (or arise out of actions
taking place in the Premises) unless such damage is caused by the negligence or
willful misconduct of Landlord, its agents, or employees. Landlord does hereby
indemnify and hold Tenant harmless against all claims for damage to persons or
property if caused by the negligence or willful misconduct of Landlord, its
agents or employees. The indemnities set forth hereinabove shall include the
obligation to pay reasonable expenses incurred by the indemnified party,
including, without limitation, reasonable, actually incurred attorney’s fees.
The indemnities contained herein shall be subject to the waivers contained in
Section 22(d) below.

 

22. Tenant’s Insurance; Waivers.

 

(a) Tenant further covenants and agrees that from and after the date of delivery
of the Premises from Landlord to Tenant, Tenant will carry and maintain, at its
sole cost and expense, the following types of insurance, in the amounts
specified and in the form hereinafter provided for:

 

10



--------------------------------------------------------------------------------

(i) Commercial General and Umbrella Liability Insurance covering the Premises
and Tenant’s use thereof against claims for personal injury or death, property
damage and product liability occurring upon, in or about the Premises, such
insurance to be written on an occurrence basis (not a claims made basis), with a
limit for each occurrence not less than $3,000,000 and to have general aggregate
limits of not less than $5,000,000 for each policy year. The insurance coverage
required under this Section 22(a)(i) shall, in addition, extend to any liability
of Tenant arising out of the indemnities provided for in Section 21 and, if
necessary, the policy shall contain a contractual endorsement to that effect.
The general aggregate limits under the Commercial General Liability (CGL)
insurance policy or policies must apply separately to the Premises and to
Tenant’s use thereof (and not to any other location or use of Tenant) and, if
necessary, such policy shall contain an endorsement to that effect. CGL
insurance shall be written on ISO occurrence form CG 00 01 01 96 (or a
substitute form providing equivalent or better coverage). The certificate of
insurance evidencing the Commercial General Liability form of policy shall
specify all endorsements required herein, shall name all additional insureds
required by Section 22(b) below and shall specify on the face thereof that the
limits of such policy applies separately to the Premises.

 

(ii) Commercial all risk property insurance covering all of the items included
in Tenant’s leasehold improvements, heating, ventilating and air conditioning
equipment maintained by Tenant, trade fixtures, merchandise and personal
property from time to time in, on or upon the Premises, and alterations,
additions or changes made by Tenant pursuant to Section 12, in an amount not
less than one hundred percent (100%) of their full replacement value from time
to time during the Term, providing protection against perils included within the
ISO Causes of Loss—Special Form insurance policy (or substitute form providing,
in Landlord’s reasonable discretion, equivalent or better coverage), together
with insurance against sprinkler damage, vandalism and malicious mischief. Any
policy proceeds from such insurance shall be held in trust by Tenant’s insurance
company for the repair, construction and restoration or replacement of the
property damaged or destroyed unless this Lease shall cease and terminate under
the provisions of Section 28 of this Lease. The certificate of insurance
evidencing such coverage which is delivered by Tenant pursuant to Section 22(b)
below shall designate Landlord and Wells Management, Inc. as loss payee as their
interests may appear with respect to the Building, all leasehold improvements,
heating, ventilating and air-conditioning equipment and all fixtures (other than
Tenant’s trade fixtures).

 

(iii) Workers’ Compensation and Employer’s Liability insurance affording
statutory coverage and containing statutory limits with the Employer’s Liability
portion thereof to have minimum limits of $500,000.00.

 

(iv) Business Interruption Insurance equal to not less than $600,000.00 of the
estimated annual gross earnings (as defined in the standard form of business
interruption insurance provision) of Tenant generated from or through the
Premises for its most recent fiscal year, which insurance shall be issued on an
“all risks” basis (or its equivalent).

 

(v) Automobile (and if necessary, commercial umbrella) liability insurance with
a limit of not less than $1,000,000 for each accident. Such insurance shall
insure liability arising out of any automobiles used in connection with Tenant’s
business (including owned, hired, leased and non-owned automobiles).

 

(b) All policies of the insurance provided for in Section 22(a) shall be issued
in form reasonably acceptable to Landlord by insurance companies with a rating
and financial size of not less than A-X in the most current available “Best’s
Insurance Reports”, and licensed to do

 

11



--------------------------------------------------------------------------------

business in the state in which Landlord’s Building is located. Landlord, in its
sole discretion, shall be permitted to temporarily waive or accept alternative
coverages for Tenant’s insurance as required by the terms of this Section 22.
Each and every such policy:

 

(i) shall name Landlord and Wells Management, Inc. as an additional insured (as
well as any mortgagee of Landlord and any other party reasonably designated by
Landlord) and the coverage in item (a)(ii) shall also name Landlord as loss
payee as its interest may appear with respect to all leasehold improvements,
heating, ventilating and air-conditioning equipment and fixtures (other than
Tenant’s trade fixtures).

 

(ii) shall be evidenced by a certificate thereof which shall be delivered to
each of Landlord and any such other parties in interest within thirty (30) days
after delivery of possession of the Premises to Tenant and thereafter within
thirty (30) days prior to the expiration of each such policy, and, as often as
any such policy shall expire or terminate. Renewal or additional policies shall
be procured and maintained by Tenant in like manner and to like extent;

 

(iii) shall contain a provision that the insurer will give to Landlord and such
other parties in interest at least thirty (30) days notice in writing in advance
of any material change, cancellation, termination or lapse, or the effective
date of any reduction in the amounts of insurance; and

 

(iv) shall be written as a primary policy which does not contribute to and is
not in excess of coverage which Landlord may carry.

 

(c) Any insurance provided for in Section 22(a) may be maintained by means of a
policy or policies of blanket insurance, covering additional items or locations
or insureds, provided, however, that:

 

(i) Landlord and any other parties in interest from time to time designated by
Landlord to Tenant shall be named as an additional insured thereunder as its
interest may appear;

 

(ii) the coverage afforded Landlord and any such other parties in interest will
not be reduced or diminished by reason of the use of such blanket policy of
insurance;

 

(iii) any such policy or policies [except any covering the risks referred to in
Section 22(a)(i)] shall specify therein (or Tenant shall furnish Landlord with a
written statement from the insurers under such policy specifying) the amount of
the total insurance allocated to the Tenant’s improvements and property more
specifically detailed in Section 22(a); and

 

(iv) the requirements set forth in this Section 22 are otherwise satisfied.

 

(d) Notwithstanding anything to the contrary set forth hereinabove, Landlord and
Tenant do hereby waive any and all claims against one another for damage to or
destruction of real or personal property to the extent such damage or
destruction can be covered by an ISO Causes of Loss—Special Form property
insurance of the type described in Section 22(a)(ii) above. The party whose
property is damaged shall also be responsible for the payment of any deductible
amounts required to be paid under the applicable ISO Causes of Loss—Special Form
property insurance carried by such party. These waivers shall apply if the
damage would have been covered by a customary ISO Causes of Loss—Special Form
property insurance policy, even if the party fails to obtain such coverage. The
intent of this provision is that each party shall look solely to its insurance
with respect to property damage or destruction which can be covered by ISO
Causes of Loss—Special Form property insurance of the type described in Section
22(a)(ii).

 

12



--------------------------------------------------------------------------------

To further effectuate the provisions of this Section 22(d), Landlord and Tenant
both agree to provide copies of this Lease (and in particular, these waivers) to
their respective insurance carriers and to require such insurance carriers to
waive all rights of subrogation against the other party with respect to property
damage covered by the applicable ISO Causes of Loss—Special Form property
insurance policy.

 

(e) Tenant acknowledges and agrees that any contractors (and subcontractors of
any tier) hired by Tenant to do work in the Premises will be required to carry
sufficient insurance coverage insuring the contractor (or subcontractor), Tenant
and Landlord with such terms as Landlord reasonably requests, and Tenant shall
provide certificates of such insurance to Landlord prior to commencing any work
in the Premises.

 

23. Governmental Requirements. Tenant shall, at its own expense, promptly comply
with all requirements of any legally constituted governmental or public
authority made necessary by reason of Tenant’s occupancy of the Premises,
including, without limitation, the Americans with Disabilities Act; provided,
however, Tenant shall not be responsible for any costs to alter the Premises to
conform with any such requirement that was in effect prior to the Commencement
Date. Landlord shall have responsibility for any required compliance of the
common areas of the Building, and the Premises to the extent Tenant is not so
obligated under this Section 23, with applicable laws, rules or regulations,
including any costs to alter the Premises to conform to any such requirement
that was in effect prior to the Commencement Date.

 

24. Abandonment of Premises. Tenant agrees not to abandon or vacate the Premises
during the Term of this Lease. If Tenant does abandon or vacate the Premises for
more than ninety (90) days, Landlord may terminate this Lease, by written notice
to Tenant at any time prior to Tenant reoccupying the Premises, but such
termination shall not entitle Landlord to pursue any other remedies unless an
uncured Event of Default then exists, in which case Landlord may pursue any and
all remedies provided by this Lease, at law or in equity.

 

13



--------------------------------------------------------------------------------

25. Assignment and Subletting.

 

(a) Tenant may not, without the prior written consent of Landlord, which consent
shall not be unreasonably withheld or delayed by Landlord, assign this Lease or
any interest hereunder, or sublet the Premises or any part thereof, or permit
the use of the Premises by any party other than Tenant. In the event that Tenant
is a corporation or entity other than an individual, any transfer of a majority
or controlling interest in Tenant (whether by stock transfer, merger, operation
of law or otherwise) shall be considered an assignment for purposes of this
paragraph and shall require Landlord’s prior written consent. Consent to one
assignment or sublease shall not waive this provision, and all later assignments
and subleases shall likewise be made only upon the prior written consent of
Landlord. Tenant shall reimburse Landlord for its legal and administrative costs
in reviewing any such proposed assignment or sublease which shall not exceed
$2,500.00. Subtenants or assignees shall become liable to Landlord for all
obligations of Tenant hereunder with respect to the space covered by such
sublease or assignment, without relieving Tenant’s liability hereunder and, in
the event of any default by Tenant under this Lease, Landlord may, at its
option, but without any obligation to do so, elect to treat such sublease or
assignment as a direct Lease with Landlord and collect rent directly from the
subtenant. In addition, upon any request by Tenant for Landlord’s consent to an
assignment or sublease, Landlord may elect to terminate this Lease and recapture
all of the Premises (in the event of an assignment request) or the applicable
portion of the Premises (in the event of a subleasing request); provided,
however, if Landlord notifies Tenant that Landlord elects to exercise this
recapture right, Tenant may, within five (5) business days of its receipt of
Landlord’s notice, notify Landlord that Tenant withdraws its request to sublease
or assign, in which case Tenant shall continue to lease all of the Premises,
subject to the terms of this Lease and Landlord’s recapture notice shall be null
and void. If Tenant desires to assign or sublease, Tenant must provide written
notice to Landlord describing the proposed transaction in reasonable detail and
providing all documentation (including detailed financial information for the
proposed assignee or subtenant) reasonably necessary to let Landlord evaluate
the proposed transaction. Landlord shall deliver notice to Tenant within twenty
(20) days of its receipt of such notice whether Landlord elects to exercise its
recapture right and, if not, whether Landlord consents to the requested
assignment or sublease. If Landlord fails to respond within such twenty (20) day
period, Landlord will be deemed not to have elected to recapture and not to have
consented to the assignment or sublease. If Landlord does consent to any
assignment or sublease request and the assignee or subtenant pays to Tenant an
amount in excess of the Rent due under this Lease (after deducting Tenant’s
reasonable, actual expenses in obtaining such assignment or sublease, amortized
in equal monthly installments over the then remainder of the Term), Tenant shall
pay 50% of such excess to Landlord as and when the monthly payments are received
by Tenant.

 

(b) Notwithstanding the foregoing provisions of this Section 25, such consent of
Landlord shall not be necessary or required in connection with any assignment or
subletting to any firm, person, corporation, partnership or other entity (an
“Affiliate”), now or hereafter directly or indirectly in control of, controlled
by or under common control with Tenant, or indirectly in control of, controlled
by or under common control with Tenant, or which or with which Tenant shall
merge or consolidate or to which Tenant shall transfer substantially all its
assets (collectively, an “Affiliate Transfer”), provided that Tenant shall
remain liable for performance of its obligations hereunder and, if Tenant shall
not survive any such Affiliate Transfer as a separate, on-going business entity,
the then creditworthiness and net worth of any successor to Tenant is at least
equal to the then creditworthiness and net worth of Tenant. Tenant shall provide
to Landlord at least ten (10) business days prior written notice of any proposed
Affiliate Transfer, including information regarding the creditworthiness and net
worth of the proposed transferee.

 

14



--------------------------------------------------------------------------------

(c) In any context herein in which Landlord’s consent to a proposed assignment
or subletting pursuant to this Section 25 is not to be unreasonably withheld,
such consent shall be deemed to be reasonably withheld if, in Landlord’s
reasonable judgment, any of the following conditions exist:

 

(i) the proposed assignee or subtenant intends to use any part of the Premises
for the operation of a retail business or for a purpose not permitted under this
Lease; or

 

(ii) the use of the Premises or the Building by the proposed assignee or
subtenant would, in Landlord’s reasonable judgment, significantly increase the
pedestrian traffic in and out of the Building, or would require material or
substantial alterations to the Building, Premises or Project in order to comply
with applicable laws; or

 

(iii) the proposed use by such subtenant or assignee would result in a violation
of an exclusive right granted to another tenant in the Building, or require
rezoning or a zoning variance; or

 

(iv) the proposed subtenant or assignee is a governmental agency; or

 

(v) the business and operations of the proposed assignee or subtenant are
inconsistent with the then current maintenance of the Building, and/or would be
incompatible with the businesses and operations being conducted by other tenants
in the Building; or

 

(vi) the proposed use by such subtenant or assignee could create a condition
that is dangerous to persons or property (e.g. a foreign consulate) or could
create an atmosphere or condition that could be disruptive to the operation of
the Building (e.g. an abortion or methadone clinic), or could create
substantially heavier volumes of traffic in the Project than the Project was
designed for; or

 

(vii) as a result of an increased number of people to be officed in the space
proposed for sublease or assignment, the efficiency of the Premises’ HVAC system
would be materially diminished; or

 

(viii) with respect to a sublease, Tenant proposes to demise the sublease space
in a commercially unreasonable manner (e.g. in a configuration that would not be
readily leaseable at the end of the Term) and does not provide Landlord with
additional security in an amount equal to all reasonably anticipated restoration
costs.

 

26. Default. If Tenant shall default in the payment of Rent herein reserved when
due and fails to cure such default within five (5) business days after written
notice of such default is received by Tenant from Landlord; or if Tenant shall
be in default in performing any of the terms or provisions of this Lease other
than the provisions requiring the payment of Rent, and fails to cure such
default within thirty (30) days after Tenant’s receipt of written notice of such
default from Landlord [or, if such default cannot be cured within thirty (30)
days, Tenant shall not be in default if Tenant promptly commences and diligently
proceeds the cure to completion as soon as possible and in all events within
ninety (90) days]; or if Tenant is adjudicated a bankrupt; or if a permanent
receiver is appointed for Tenant’s Property and such receiver is not removed
within sixty (60) days after written notice from Landlord to Tenant to obtain
such removal; or if, whether voluntarily or involuntarily, Tenant takes
advantage of any debtor relief proceedings under any present or future law,
whereby the Rent or any part thereof, is, or is proposed to be, reduced or
payment thereof deferred; or if Tenant’s effects should be levied upon or
attached and such levy or attachment is not satisfied or dissolved within thirty
(30) days after written notice is

 

15



--------------------------------------------------------------------------------

delivered to Tenant by Landlord to obtain satisfaction thereof; or, if Tenant is
an individual, in the event of the death of the individual and the failure of
the executor, administrator or personal representative of the estate of the
deceased individual to have assigned the Lease within three (3) months after the
death to an assignee approved by Landlord; then, and in any of said events,
Landlord, at its option, may exercise any or all of the remedies set forth in
Section 27 below.

 

27. Remedies. Upon the occurrence of any default set forth in Section 26 above
which is not cured by Tenant within the applicable cure period provided therein,
if any, Landlord may exercise all or any of the following remedies:

 

(a) terminate this Lease by giving Tenant written notice of termination, in
which event this Lease shall terminate on the date specified in such notice and
all rights of Tenant under this Lease shall expire and terminate as of such
date, Tenant shall remain liable for all obligations under this Lease up to the
date of such termination and Tenant shall surrender the Premises to Landlord on
the date specified in such notice, and if Tenant fails to so surrender, Landlord
shall have the right, without notice, to enter upon and take possession of the
Premises and to expel and remove Tenant and its effects without being liable for
prosecution or any claim of damages therefor;

 

(b) terminate this Lease as provided in the immediately preceding subsection and
recover from Tenant all damages Landlord may incur by reason of Tenant’s
default, including without limitation, the then present value of (i) the total
Rent which would have been payable hereunder by Tenant for the period beginning
with the day following the date of such termination and ending with the
Expiration Date of the term as originally scheduled hereunder, minus (ii) the
aggregate reasonable rental value of the Premises (including base rental and
reimbursement for expenses) for the same period (as determined by a real estate
broker licensed in the state where the Project is located, who has at least ten
(10) years experience, immediately prior to the date in question evaluating
commercial office space, taking into account all relevant factors including,
without limitation, the length of the remaining Term, the then current market
conditions in the general area, the likelihood of reletting for a period equal
to the remainder of the Term, net effective rates then being obtained by
landlords for similar type space in similar buildings in the general area,
vacancy levels in the general area, current levels of new construction in the
general area and how that would affect vacancy and rental rates during the
period equal to the remainder of the Term and inflation), plus (iii) the costs
of recovering the Premises, and all other expenses incurred by Landlord due to
Tenant’s default, including, without limitation, reasonable attorneys’ fees,
plus (iv) the unpaid Rent earned as of the date of termination, plus interest,
all of which sum shall be immediately due and payable by Tenant to Landlord;

 

(c) without terminating this Lease, and without notice to Tenant, Landlord may
in its own name, but as agent for Tenant enter into and take possession of the
Premises and re-let the Premises, or a portion thereof, as agent of Tenant, upon
any terms and conditions as Landlord may deem necessary or desirable. Landlord
shall have no obligation to attempt to re-let the Premises or any part thereof.
Upon any such re-letting, all rentals received by Landlord from such re-letting
shall be applied first to the costs incurred by Landlord in accomplishing any
such re-letting, and thereafter shall be applied to the Rent owed by Tenant to
Landlord during the remainder of the term of this Lease and Tenant shall pay any
deficiency between the remaining Rent due hereunder and the amount received by
such re-letting as and when due hereunder;

 

(d) allow the Premises to remain unoccupied and collect Rent from Tenant as it
becomes due; or

 

(e) pursue such other remedies as are available at law or in equity.

 

16



--------------------------------------------------------------------------------

28. Destruction or Damage.

 

(a) If the Building or the Premises are totally destroyed by storm, fire,
earthquake, or other casualty, or damaged to the extent that, in Landlord’s
reasonable opinion the damage cannot be restored within one hundred eighty (180)
days of the date Landlord provides Tenant written notice of Landlord’s
reasonable estimate of the time necessary to restore the damage, or if the
damage is not covered by standard ISO Causes of Loss—Special Form property
insurance, or if the Landlord’s lender requires that the insurance proceeds be
applied to its loan, Landlord or Tenant shall have the right to terminate this
Lease effective as of the date of such destruction or damage by written notice
to the other on or before sixty (60) days following Landlord’s notice described
in the next sentence and Rent shall be accounted for as between Landlord and
Tenant as of that date. Landlord shall provide Tenant with notice within sixty
(60) days following the date of the damage of the estimated time needed to
restore, whether the loss is covered by Landlord’s insurance coverage and
whether or not Landlord’s lender requires the insurance proceeds be applied to
its loan.

 

(b) If the Premises are damaged by any such casualty or casualties but Landlord
or Tenant is not entitled to or does not terminate this Lease as provided in
subparagraph (a) above, this Lease shall remain in full force and effect,
Landlord shall notify Tenant in writing within ninety (90) days of the date of
the damage that the damage will be restored (and will include Landlord’s good
faith estimate of the date the restoration will be complete), in which case Rent
shall abate as to any portion of the Premises which is not usable, and Landlord
shall restore the Premises to substantially the same condition as before the
damage occurred as soon as practicable, whereupon full Rent shall recommence.

 

(c) Notwithstanding anything to the contrary herein, Rent shall be abated on any
part or all of the Premises which is not usable by Tenant as a result of any
such casualty or casualties from the date thereof until restoration as described
above.

 

29. Eminent Domain. If the whole of the Building or Premises, or such portion
thereof as will make the Building or Premises unusable in the reasonable
judgment of Landlord for their intended purposes, is condemned or taken by any
legally constituted authority for any public use or purpose, then in either of
said events, Landlord may terminate this Lease by written notice to Tenant and
the Term hereby granted shall cease from that time when possession thereof is
taken by the condemning authorities, and Rent shall be accounted for as between
Landlord and Tenant as of that date. If a portion of the Building or Premises is
so taken, but not such amount as will make the Premises unusable in the
reasonable judgment of Landlord for the purposes herein leased, or if Landlord
elects not to terminate this Lease, this Lease shall continue in full force and
effect and the Rent shall be reduced prorata in proportion to the amount of the
Premises so taken. Tenant shall have no right or claim to any part of any award
made to or received by Landlord for such condemnation or taking, and all awards
for such condemnation or taking shall be made solely to Landlord. Tenant shall,
however, have the right to pursue any separate award that does not reduce the
award to which Landlord is entitled.

 

30. Service of Notice. Except as otherwise provided by law, Tenant hereby
appoints as its agent to receive the service of all dispossessory or distraint
proceedings and notices thereunder, the person in charge of or occupying the
Premises at the time of such proceeding or notice; and if no person be in charge
or occupying the Premises, then such service may be made by attaching the same
to the front entrance of the Premises.

 

17



--------------------------------------------------------------------------------

31. Mortgagee’s Rights.

 

(a) Tenant agrees that this Lease shall be subject and subordinate (i) to any
mortgage, deed of trust, deed to secure debt or other security interest now
encumbering the Property and to all advances which may be hereafter made, to the
full extent of all debts and charges secured thereby and to all renewals or
extensions of any part thereof, and to any mortgage, deed of trust, deed to
secure debt or other security interest which any owner of the Property may
hereafter, at any time, elect to place on the Property; (ii) to any assignment
of Landlord’s interest in the leases and rents from the Building or Property
which includes the Lease which now exists or which any owner of the Property may
hereafter, at any time, elect to place on the Property; and (iii) to any Uniform
Commercial Code Financing Statement covering the personal property rights of
Landlord or any owner of the Property which now exists or any owner of the
Property may hereafter, at any time, elect to place on the foregoing personal
property (all of the foregoing instruments set forth in (i), (ii) and (iii)
above being hereafter collectively referred to as “Security Documents”). Tenant
agrees upon request of the holder of any Security Documents (“Holder”) to
hereafter execute any documents which the counsel for Landlord or Holder may
deem necessary to evidence the subordination of the Lease to the Security
Documents. If Tenant fails to execute any such requested documents, Landlord or
Holder is hereby empowered to execute such documents in the name of Tenant
evidencing such subordination, as the act and deed of Tenant, and this authority
is hereby declared to be coupled with an interest and not revocable. As to any
future Holder of a Security Document, Landlord, at Tenant’s request, shall
request such Holder to provide a non-disturbance agreement for the benefit of
Tenant and shall endeavor to obtain such agreement. Landlord represents to
Tenant that, as of the date of this Lease, there are no existing mortgages,
deeds of trust, deeds to secure debt, or other security interests encumbering
the interests of Landlord in the Property.

 

(b) In the event of a foreclosure pursuant to any Security Documents, Tenant
shall at the election of the Landlord, thereafter remain bound pursuant to the
terms of this Lease as if a new and identical Lease between the purchaser at
such foreclosure (“Purchaser”), as landlord, and Tenant, as tenant, had been
entered into for the remainder of the Term hereof and Tenant shall attorn to the
Purchaser upon such foreclosure sale and shall recognize such Purchaser as the
Landlord under the Lease. Such attornment shall be effective and self-operative
without the execution of any further instrument on the part of any of the
parties hereto. Tenant agrees, however, to execute and deliver at any time and
from time to time, upon the request of Landlord or of Holder, any instrument or
certificate that may be necessary or appropriate in any such foreclosure
proceeding or otherwise to evidence such attornment.

 

(c) If the Holder of any Security Document or the Purchaser upon the foreclosure
of any of the Security Documents shall succeed to the interest of Landlord under
the Lease, such Holder or Purchaser shall have the same remedies, by entry,
action or otherwise for the non-performance of any agreement contained in the
Lease, for the recovery of Rent or for any other default or event of default
hereunder that Landlord had or would have had if any such Holder or Purchaser
had not succeeded to the interest of Landlord. Any such Holder or Purchaser
which succeeds to the interest of Landlord hereunder, shall not be (a) liable
for any act or omission of any prior Landlord (including Landlord); or (b)
subject to any offsets or defenses which Tenant might have against any prior
Landlord (including Landlord); or (c) bound by any Rent which Tenant might have
paid for more than the current month to any prior Landlord (including Landlord);
or (d) bound by any amendment or modification of the Lease made without its
consent.

 

(d) Tenant hereby acknowledges that if the interest of Landlord hereunder is
covered by an assignment of Landlord’s interest in Lease, Tenant shall pay all
Rent due and payable under the Lease directly to the Holder of the assignment of
Landlord’s interest in Lease upon notification of the exercise of the rights
thereunder by the Holder thereof.

 

18



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary set forth in this Section 31, the
Holder of any Security Documents shall have the right, at any time, to elect to
make this Lease superior and prior to its Security Document. No documentation,
other than written notice to Tenant, shall be required to evidence that the
Lease has been made superior and prior to such Security Documents, but Tenant
hereby agrees to execute any documents reasonably requested by Landlord or
Holder to acknowledge that the Lease has been made superior and prior to the
Security Documents.

 

32. Tenant’s Estoppel. Tenant shall, from time to time, upon not less than ten
(10) business days after delivery of written request by Landlord, execute,
acknowledge and deliver to Landlord a written statement certifying that this
Lease is unmodified and in full force and effect (or, if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), the dates to which the Rent has been paid, that Tenant is
not in default hereunder and has no offsets or defenses against Landlord under
this Lease, whether or not to the best of Tenant’s knowledge Landlord is in
default hereunder (and if so, specifying the nature of the default), and other
matters reasonably requested by Landlord concerning the status of the Lease and
the Premises, it being intended that any such statement delivered pursuant to
this paragraph may be relied upon by a prospective purchaser of Landlord’s
interest or by a mortgagee of Landlord’s interest or assignee of any security
deed upon Landlord’s interest in the Premises.

 

33. Attorney’s Fees and Homestead. If Landlord exercises any of the remedies
provided to Landlord under this Lease as a result of Tenant’s failure to comply
with its obligations, or if Landlord brings any action to enforce its rights
under this Lease, Tenant shall be obligated to reimburse Landlord, on demand,
for all costs and expenses, including reasonable attorneys’ fees and court
costs, incurred in connection therewith. If Tenant initiates suit against
Landlord to enforce its rights hereunder or for violation of this Lease, and
Tenant substantially prevails in such suit, Landlord shall be obligated to
reimburse Tenant, on demand, for Tenant’s costs and expenses, including
reasonable attorneys’ fees and court costs in connection therewith.

 

34. Parking. No rights to specific parking spaces are granted under this Lease;
however, subject to Landlord’s rights pursuant to the remainder of this Section
34, Tenant shall be entitled to use up to four (4) spaces per each 1,000
rentable square feet of space in the Premises as it is constituted from time to
time (85 total spaces initially and thereafter as adjusted if Space A and/or
Space B as defined in Special Stipulation 3 of Exhibit “D” are hereafter leased
by Tenant) in the parking facilities located on the Property. All parking spaces
provided to Tenant shall be unreserved and are to be used by Tenant, its
employees and invitees in common with the other tenants of the Building and
their employees and invitees. Landlord reserves the right to build improvements
upon, reduce the size of, relocate, reconfigure, eliminate, and/or make
alterations or additions to such parking facilities at any time, provided Tenant
at all times has access to at least four (4) spaces per each 1,000 rentable
square feet of space in the Premises. The use of the parking spaces is provided
by Landlord to Tenant without additional charge.

 

35. Storage. If Landlord makes available to Tenant any storage space outside the
Premises, anything stored therein shall be wholly at the risk of Tenant, and
Landlord shall have no responsibility or liability for the items stored therein.

 

36. Waste Disposal.

 

(a) All normal trash and waste (i.e., waste that does not require special
handling pursuant to subparagraph (b) below) shall be disposed of through the
janitorial service.

 

19



--------------------------------------------------------------------------------

(b) Tenant shall be responsible for the removal and disposal of any waste deemed
by any governmental authority having jurisdiction over the matter to be
hazardous or infectious waste or waste requiring special handling, such removal
and disposal to be in accordance with any and all applicable governmental rules,
regulations, codes, orders or requirements. Tenant agrees to separate and mark
appropriately all waste to be removed and disposed of through the janitorial
service pursuant to (a) above and hazardous, infectious or special waste to be
removed and disposed of by Tenant pursuant to this subparagraph (b). Tenant
hereby indemnifies and holds harmless Landlord from and against any loss,
claims, demands, damage or injury Landlord may suffer or sustain as a result of
Tenant’s failure to comply with the provisions of this subparagraph (b).

 

37. Surrender of Premises. Whenever under the terms hereof Landlord is entitled
to possession of the Premises, Tenant at once shall surrender the Premises and
the keys thereto to Landlord in the same condition as on the Commencement Date
hereof, natural wear and tear only excepted, and Tenant shall remove all of its
personalty therefrom and shall, if directed to do so by Landlord, remove all
improvements (including cabling) and restore the Premises to its original
condition prior to the construction of any improvements which have been made
therein by or on behalf of Tenant after the Commencement Date. Notwithstanding
anything to the contrary herein, Tenant, in its discretion, shall not remove the
back-up generator described under Article VIII of the Work Letter attached as
Exhibit ”B” upon the expiration of this Lease. Landlord may forthwith re-enter
the Premises and repossess itself thereof and remove all persons and effects
therefrom, using such force as may be necessary without being guilty of forcible
entry, detainer, trespass or other tort. Tenant’s obligation to observe or
perform these covenants shall survive the expiration or other termination of the
Term of this Lease. If the last day of the Term of this Lease or any renewal
falls on Sunday or a legal holiday, this Lease shall expire on the business day
immediately preceding.

 

38. Cleaning Premises. Upon vacating the Premises, Tenant agrees to return the
Premises to Landlord broom clean and in the same condition when Tenant’s
possession commenced, natural wear and tear and casualty excepted, regardless of
whether any Security Deposit (as defined in Section 44 below) has been
forfeited.

 

39. No Estate In Land. This contract shall create the relationship of landlord
and tenant between Landlord and Tenant; no estate shall pass out of Landlord;
Tenant has only a usufruct, not subject to levy or sale, and not assignable by
Tenant except with Landlord’s consent.

 

40. Cumulative Rights. All rights, powers and privileges conferred hereunder
upon the parties hereto shall be cumulative but not restrictive to those given
by law.

 

41. Paragraph Titles; Severability. The paragraph titles used herein are not to
be considered a substantive part of this Lease, but merely descriptive aids to
identify the paragraph to which they refer. Use of the masculine gender includes
the feminine and neuter, and vice versa, where necessary to impart contextual
continuity. If any paragraph or provision herein is held invalid by a court of
competent jurisdiction, all other paragraphs or severable provisions of this
Lease shall not be affected thereby, but shall remain in full force and effect.

 

42. Damage or Theft of Personal Property. All personal property brought into the
Premises shall be at the risk of the Tenant only and Landlord shall not be
liable for theft thereof or any damage thereto occasioned by any acts of
co-tenants, or other occupants of the Building, or any other person, except,
with respect to damage to the Premises, as may be occasioned by the negligent or
willful act of the Landlord, its employees and agents.

 

20



--------------------------------------------------------------------------------

43. Holding Over. In the event Tenant remains in possession of the Premises
after the expiration of the Term hereof, or of any renewal term, with Landlord’s
written consent, Tenant shall be a tenant at will and such tenancy shall be
subject to all the provisions hereof, except that the monthly rental shall be at
150% of the monthly Base Rent payable hereunder upon such expiration of the Term
hereof, or of any renewal term. In the event Tenant remains in possession of the
Premises after the expiration of the Term hereof, or any renewal term, without
Landlord’s written consent, Tenant shall be a tenant at sufferance and may be
evicted by Landlord without any notice, but Tenant shall be obligated to pay
rent for such period that Tenant holds over without written consent at the same
rate provided in the previous sentence and shall also be liable for any and all
other damages Landlord suffers as a result of such holdover including, without
limitation, the loss of a prospective tenant for such space. There shall be no
renewal of this Lease by operation of law or otherwise. Nothing in this Section
shall be construed as a consent by Landlord for any holding over by Tenant after
the expiration of the Term hereof, or any renewal term.

 

44. Security Deposit. On the date of execution of this Lease, Tenant shall pay
Landlord the sum of Twenty Five Thousand Five Hundred Twenty and 83/100 Dollars
($25,520.83) (hereinafter referred to as “Security Deposit”) as evidence of good
faith on the part of Tenant in the fulfillment of the terms of this Lease, which
shall be held by the Landlord during the Term of this Lease, or any renewal
thereof. Under no circumstances will Tenant be entitled to any interest on the
Security Deposit. The Security Deposit may be used by Landlord, at its
discretion, to apply to any amount owing to Landlord hereunder, or to pay the
expenses of repairing any damage to the Premises, except natural wear and tear
occurring from normal use of the Premises, which exists on the day Tenant
vacates the Premises, but this right shall not be construed to limit Landlord’s
right to recover additional sums from Tenant for damages to the Premises.
Following any such application of the Security Deposit, Tenant shall pay to
Landlord on demand, in immediately available funds, the amount so applied in
order to restore the Security Deposit to its original amount. In addition to any
other rights available to Landlord hereunder, the Security Deposit shall be
forfeited in any event if Tenant fails to occupy the Premises as Tenant for the
full original term of this Lease, or if this Lease should for any reason
whatsoever be terminated prior to the normal Expiration Date of the original
term, or of any renewal thereof. If there are no payments to be made from the
Security Deposit as set out in this paragraph, or if there is any balance of the
Security Deposit remaining after all payments have been made, the Security
Deposit, or such balance thereof remaining, will be refunded to the Tenant
within thirty (30) days after fulfillment by Tenant of all obligations
hereunder. In no event shall Tenant be entitled to apply the Security Deposit to
any Rent due hereunder. In the event of an act of bankruptcy by or insolvency of
Tenant, or the appointment of a receiver for Tenant or a general assignment for
the benefit of Tenant’s creditors, then the Security Deposit shall be deemed
immediately assigned to Landlord. The right to retain the Security Deposit shall
be in addition and not alternative to Landlord’s other remedies under this Lease
or as may be provided by law and shall not be affected by summary proceedings or
other proceedings to recover possession of the Premises. Upon sale or conveyance
of the Building, Landlord may transfer or assign the Security Deposit to any new
owner of the Premises, and upon such transfer, and so long as the new owner has
assumed liability for the Security Deposit in writing, all liability of Landlord
for the Security Deposit shall terminate. Landlord shall be entitled to
commingle the Security Deposit with its other funds.

 

45. Building Allowance and Tenant Finishes.

 

(a) Landlord will provide to Tenant an allowance (“Allowance”) of up to $25.00
per rentable square foot contained within the Premises (based on 21,288 square
feet) to be applied to

 

21



--------------------------------------------------------------------------------

the cost of the Work and Additional Work described in Exhibit “B” (including any
fees of the Architect, the Engineer, any other architects or engineers,
Landlord’s Construction Manager and Landlord’s contractors and subcontractors).
To the extent any portions of the Allowance remain after all costs of the Work
and Additional Work have been paid in full, Tenant shall be permitted to apply
such remainder of the Allowance to costs incurred by Tenant for voice and data
cabling expenses in the Premises and signage expenses, or, at Tenant’s option,
as a credit against Base Rent due under this Lease. Tenant and Landlord agree
that all costs of the Work and Additional Work in excess of such Allowance which
are requested by Tenant and approved by Landlord shall be paid by Tenant to
Landlord as follows: twenty-five (25%) percent of Tenant’s estimated costs prior
to the commencement of the Work, fifty percent (50%) of Tenant’s estimated costs
within five (5) business days after Tenant’s receipt of Landlord’s notice that
fifty percent (50%) of the Work is complete and the balance of actual costs upon
substantial completion and prior to occupancy. The amount due for each
installment shall be set forth in a written invoice from Landlord. Should Tenant
fail to pay for such excess costs when due as herein provided, such amount due
shall accrue interest at the rate of one and one-half (1 1/2%) percent per month
or fraction thereof from the date such payment is due until paid (Annual
Percentage Rate—18%) and the failure to pay such amount when due shall be a
default, subject to the provisions of Section 26.

 

(b) The Work Letter attached hereto as Exhibit “B” is hereby made a part of this
Lease, and its provisions shall control in the event of a conflict with the
provisions contained in this Lease.

 

46. Rules and Regulations. The rules and regulations in regard to the Building,
annexed hereto, and all reasonable rules and regulations which Landlord may
hereafter, from time to time, adopt and promulgate for the government and
management of said Building, and which shall be uniformly applicable to all
tenants in the Building, are hereby made a part of this Lease and shall, during
the said term, be observed and performed by Tenant, his agents, employees and
invitees.

 

47. Quiet Enjoyment. Tenant, upon payment in full of the required Rent and full
performance of the terms, conditions, covenants and agreements contained in this
Lease, shall peaceably and quietly have, hold and enjoy the Premises during the
term hereof. Landlord shall not be responsible for the acts or omissions of any
other tenant, Tenant or third party (other than a claim by such other tenant or
third party for possession of any portion of the Premises) that may interfere
with Tenant’s use and enjoyment of the Premises. Landlord shall use commercially
reasonable efforts to enforce any applicable provisions of its leases with other
tenants in the Building if the actions of such other tenants violate such
tenants’ leases and interfere with Tenant’s rights under the first sentence of
this Section 47.

 

48. Entire Agreement. This Lease contains the entire agreement of the parties
and no representations, inducements, promises or agreements, oral or otherwise,
between the parties not embodied herein shall be of any force or effect.

 

49. Limitation of Liability. Landlord’s obligations and liability with respect
to this Lease shall be limited solely to Landlord’s interest in the Building, as
such interest is constituted from time to time, and neither Landlord nor any
partner of Landlord, or any officer, director, shareholder, or partner of any
partner of Landlord, shall have any personal liability whatsoever with respect
to this Lease. No owner of the Property, whether or not named herein, shall have
liability hereunder after it ceases to hold title to the Property.

 

22



--------------------------------------------------------------------------------

50. Submission of Agreement. Submission of this Lease to Tenant for signature
does not constitute a reservation of space or an option to acquire a right of
entry. This Lease is not binding or effective until execution by and delivery to
both Landlord and Tenant.

 

51. Authority. If Tenant executes this Lease as a corporation, limited
partnership, limited liability company or any other type of entity, each of the
persons executing this Lease on behalf of Tenant does hereby personally
represent and warrant that Tenant is a duly organized and validly existing
corporation, limited partnership, limited liability company or other type of
entity, that Tenant is qualified to do business in the state where the Project
is located, that Tenant has full right, power and authority to enter into this
Lease, and that each person signing on behalf of Tenant is authorized to do so.
Upon Landlord’s request, Tenant shall provide Landlord with evidence reasonably
satisfactory to Landlord confirming the foregoing representations and
warranties.

 

52. Relocation. [INTENTIONALLY OMITTED.]

 

53. Broker Disclosure. Grubb & Ellis\Harrison & Bates, a real estate broker
licensed in the State of Virginia, has acted as agent for Landlord in this
transaction and is to be paid a commission by Landlord pursuant to a separate
agreement. CB Richard Ellis, Inc., a real estate broker licensed in the State of
Virginia, has acted as agent for Tenant in this transaction and is to be paid a
commission by Landlord pursuant to a separate agreement. Landlord represents
that it has dealt with no other broker other than the broker(s) identified
herein. Landlord agrees that, if any other broker makes a claim for a commission
based upon the actions of Landlord, Landlord shall indemnify, defend and hold
Tenant harmless from any such claim. Tenant represents that it has dealt with no
broker other than the broker(s) identified herein. Tenant agrees that, if any
other broker makes a claim for a commission based upon the actions of Tenant,
Tenant shall indemnify, defend and hold Landlord harmless from any such claim.
Tenant will cause its broker to execute a customary lien waiver, adequate under
the law of the state where the Project is located, to extinguish any lien claims
such broker may have in connection with this Lease.

 

54. Notices. Any notice which is required or permitted to be given by either
party under this Lease shall be in writing and must be given only by certified
mail, return receipt requested, by hand delivery or by nationally recognized
overnight courier service at the addresses set forth below. Any such notice
shall be deemed given on the date sent or deposited for delivery in accordance
with one of the permitted methods described above. The time period for
responding to any such notice shall begin on the date the notice is actually
received, but refusal to accept delivery or inability to accomplish delivery
because the party can no longer be found at the then current notice address,
shall be deemed receipt. Either party may change its notice address by notice to
the other party in accordance with the terms of this Section 54. The following
are the initial notice addresses for each party:

 

Landlord’s Notice Address:

  

Fund III and Fund IV Associates

    

    c/o Wells Real Estate Fund

    

    6200 The Corners Parkway, Suite 250

    

    Norcross, Georgia 30092-2295

    

    Attention:  George Wells

    

                        Director, East Region

Tenant’s Notice Address:

  

Apex Systems, Inc.

    

4400 Cox Road, Suite 200

    

Glen Allen, Virginia 23060

    

Attention:  Chief Financial Officer

With a copy to:

  

Troutman Sanders LLP

    

P.O. Box 1122

    

Richmond, Virginia 23218-1122

    

Attention:  Thomas A. Grant, Esquire

 

23



--------------------------------------------------------------------------------

55. Force Majeure. In the event of a strike, lockout, labor trouble, civil
commotion, an act of God, or any other event beyond Landlord’s or Tenant’s
control (a “force majeure event”) which results in the Landlord or Tenant, as
the case may be, being unable to timely perform its respective obligations
hereunder to repair the Premises, provide services, or complete Work (as
provided in Exhibit “B”), so long as Landlord or Tenant, as the case may be,
diligently proceeds to perform such obligations after the end of the force
majeure event, Landlord or Tenant, as the case may be, shall not be in breach
hereunder, this Lease shall not terminate, and Tenant’s obligation to pay any
Base Rent, additional rent, or any other charges and sums due and payable shall
not be excused. Notwithstanding the foregoing or any provision to the contrary
in this Lease, the foregoing provisions of this Section 55 shall not apply with
respect to any obligation by Tenant to pay Rent or any other obligation of
Tenant under this Lease that could be satisfied by the payment of money.

 

56. Financial Statements. At any time during the Term, upon ten (10) business
days prior written notice from Landlord to Tenant, Tenant agrees to provide
Landlord with the most current financial statement for Tenant and financial
statements for the two (2) years prior to the current financial statement year
for Tenant. Such statements are to be certified by Tenant to be true, correct
and complete, prepared in accordance with generally accepted accounting
principles and, if it is the normal practice of Tenant, audited by an
independent certified public accountant. Landlord agrees to hold such statements
on a confidential basis and not disclose them to any person or entity except
Landlord’s current or prospective lenders or any perspective buyer of the
Property.

 

57. Special Stipulations. The Special Stipulations, if conflicting, if any,
attached hereto as Exhibit “D ” are modifications to the terms of this Lease and
such Special Stipulation shall control in the event of any conflict with the
other provisions of this Lease or any exhibits hereto.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties herein have hereunto set their hands and seals,
the day and year first above written.

 

LANDLORD:

FUND III AND FUND IV ASSOCIATES

WELLS REAL ESTATE FUND III, L.P.

a Georgia Limited Partnership

By:

 

Wells Capital, Inc.,

   

a Georgia Corporation

   

    (As General Partner)

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

   

[CORPORATE SEAL]

WELLS REAL ESTATE FUND IV, L.P.

a Georgia Limited Partnership

By:

 

Wells Partners, L.P.

   

a Georgia Limited Partnership

   

    (As General Partner)

By:

 

Wells Capital, Inc.

   

a Georgia Corporation

   

    (As General Partner)

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

        [CORPORATE SEAL]

 

 

[Signatures continued on following page.]

 

25



--------------------------------------------------------------------------------

TENANT:

APEX SYSTEMS, INC., a Virginia corporation

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

(CORPORATE SEAL)

 

26



--------------------------------------------------------------------------------

RULES AND REGULATIONS

 

1. The sidewalks, entry passages, corridors, halls, elevators and stairways
shall not be obstructed by Tenants or used by them for any purpose other than
those of ingress and egress. The floors, skylights and windows that reflect or
admit light into any place in said building shall not be covered or obstructed
by Tenants. The toilets, drains and other water apparatus shall not be used for
any other purpose than those for which they were constructed and no sweepings,
rubbish or other obstructing substances shall be thrown therein.

 

2. No advertisement or other notice shall be inscribed, painted or affixed on
any part of the outside or inside of said building, except upon the doors, and
of such order, size and style, and at such places, as shall be approved and
designated by Landlord. Subject to Landlord’s agreements with respect to the
initial build-out of the Premises, interior signs on doors will be ordered for
Tenants by Landlord, the cost thereof to be charged to and paid for by Tenants.

 

3. No Tenant shall do or permit to be done in his Premises, or bring or keep
anything therein, which shall in any way increase the rate of insurance carried
by Landlord on the Building, or on the Property, or obstruct or interfere with
the rights of other Tenants or in any way injure or annoy them, or violate any
applicable laws, codes or regulations. Tenants, agents, employees or invitees
shall maintain order in the Premises and the Building, shall not make or permit
any improper noise in the Premises or the Building or interfere in any way with
other Tenants, tenants or those having business with them. Nothing shall be
thrown by Tenants, their clerks or servants, out of the windows or doors, or
down the passages or skylights of the Building. No rooms shall be occupied or
used as sleeping or lodging apartments at any time. No part of the Building
shall be used or in any way appropriated for gambling, immoral or other unlawful
practices, and no intoxicating liquor or liquors shall be sold in the Building.

 

4. Tenants shall not employ any persons other than the janitors of Landlord (who
will be provided with pass-keys into the offices) for the purpose of cleaning or
taking charge of the Premises, except as may be specifically provided otherwise
in the Lease.

 

5. No animals, birds, bicycles or other vehicles shall be allowed in the
offices, halls, corridors, elevators or elsewhere in the Building, without the
approval of Landlord.

 

6. No painting shall be done, nor shall any alterations be made to any part of
the Building or the Premises by putting up or changing any partitions, doors or
windows, nor shall there be any nailing, boring or screwing into the woodwork or
plastering, nor shall any connection be made in the electric wires or gas or
electric fixtures, without the consent in writing on each occasion of Landlord.
All glass, locks and trimmings in or upon the doors and windows of the Building
shall be kept whole and, when any part thereof shall be broken by Tenant or
Tenant’s agent, the same shall be immediately replaced or repaired by Tenant
(subject to Tenant’s compliance with Section 12 of the Lease) and put in order
under the direction and to the satisfaction of Landlord, or its agents, and
shall be kept whole and in good repair. Tenants shall not injure, overload, or
deface the Building, the woodwork or the walls of the Premises, nor carry on
upon the Premises any noxious, noisy or offensive business.

 

7. A reasonable number of card keys will be furnished Tenants without charge. No
additional security systems, access systems, locks or latches shall be put upon
any door without the written consent of Landlord. Tenants, at the termination of
their Lease, shall return to Landlord all card keys to doors in the Building.



--------------------------------------------------------------------------------

8. Landlord in all cases retains the power to prescribe the weight and position
of iron safes or other heavy articles. Tenants must make arrangements with the
superintendent of the Building when the elevator is required for the purpose of
the carrying of any kind of freight.

 

9. The use of burning fluid, camphene, benzine, kerosene or anything except gas
or electricity, for lighting the Premises, is prohibited. No offensive gases or
liquids will be permitted.

 

10. If Tenants desire blinds, coverings or drapes over the windows, they must be
of such shape, color and material as may be prescribed by Landlord, and shall be
erected only with Landlord’s consent and at the expense of the Tenant desiring
them. No awnings shall be placed on the Building.

 

11. All wiring and cabling work shall be done only by contractors approved in
advance by Landlord and Landlord shall have the right to have all such work
supervised by Building engineering/maintenance personnel.

 

12. At Landlord’s discretion, Landlord may hire security personnel for the
Building, and every person entering or leaving the Building may be questioned by
such personnel as to the visitor’s business in the Building and shall sign his
or her name on a form provided by the Building for so registering such persons.
Landlord shall have no liability with respect to breaches of the Building
security, if any.

 

13. No smoking shall be permitted in any portion of the interior of the Building
(including the Premises).

 

14. Tenants shall not install equipment that causes electrical consumption at
any time to exceed the capacity of the existing feeders, risers, or wiring.

 

15. No soliciting of any type is permitted in the Project.

 

2



--------------------------------------------------------------------------------

EXHIBIT “A”

 

PROPERTY

 

ALL THAT certain lot, piece or parcel of land, together with all improvements
thereon and appurtenances thereunto belonging, lying and being in Three Chopt
District, Henrico County, Virginia, containing 4.233 acres as shown and
described on that As-Built Survey entitled “Plat Showing Improvements on 4.233
Acres of Land Situated on the West Line of Cox Road, Being a Part of Block B,
Sections A and H of Innsbrook” prepared by Engineering Design Associates,
certified by J.L. Hutcherson, Commonwealth of Virginia Land Surveyor No. 1370,
dated June 18, 1992, and being more particularly described as follows:

 

BEGINNING at a stone on the westerly right-of-way line of Cox Road (80-foot
right-of-way), said stone being 25 feet south of the intersection of the
southerly right-of-way line of Waterfront Place with said westerly right-of-way
line of Cox Road; running thence along said westerly right-of-way line of Cox
Road the following courses and distances: along the arc of a curve to the left
(said arc having a radius of 890.00 feet) an are distance of 215.34 feet to a pk
nail; South 19 degrees 52 minutes 00 seconds West a distance of 100.00 feet to a
rod; along the arc of a curve to the right (said arc having a radius of 791.89
feet) an arc distance of 166.57 feet to a rod; thence leaving said westerly
right-of-way line of Cox Road and running North 53 degrees 08 minutes 15 seconds
West a distance of 514.60 feet to a rod; running thence North 47 degrees 42
minutes 07 seconds East a distance of 23.02 feet to a rod; running thence North
68 degrees 22 minutes 29 seconds East a distance of 169.63 feet to a rod;
running thence North 42 degrees 51 minutes 36 seconds East a distance of 328.57
feet to a point on the southeasterly right-of-way line of Waterfront Place
(50-foot right-of-way); running thence along said southeasterly right-of-way
line of Waterfront Place South 53 degrees 08 minutes 15 seconds East a distance
of 263.91 feet to a stone; running thence along an arc of a curve to the right
(said arc having a radius of 25.00 feet) an arc distance of 37.90 feet to a
stone on the westerly right-of-way line of Cox Road which marks the POINT OF
BEGINNING.

 

BEING the same real estate conveyed to Rowe Properties-Markel, a Virginia
Limited Partnership, by deed from Innsbrook Corporation, a Virginia corporation,
dated November 4, 1985, recorded November 4, 1985, in the Clerk’s Office,
Circuit Court, County of Henrico, Virginia, in Deed Book 1978, page 1220. By the
First Amendment to the Certificate of Limited Partnership of Rowe
Properties-Markel Limited Partnership, dated September 8, 1986, and recorded
December 5, 1986, in the Clerk’s Office, Circuit Court, County of Henrico,
Virginia, in Deed Book 2039, page 1236, and in the Clerk’s Office, Circuit
Court, City of Richmond, Virginia, in Limited Partnership Book 7, page 1879, the
name of Partnership was changed to Rowe Properties-Markel Limited Partnership.



--------------------------------------------------------------------------------

EXHIBIT “A-1”

 

PREMISES

 

[ATTACH FLOOR PLAN SHOWING

PREMISES BY DIAGONAL LINES]



--------------------------------------------------------------------------------

EXHIBIT “B”

(WORK LETTER)

 

This Work Letter (“Agreement”) is a part of the Lease Agreement dated of even
date herewith executed by Landlord and Tenant. Landlord and Tenant hereby
covenant and agree as follows (all capitalized terms not otherwise defined
herein shall have the meanings ascribed to such terms in such Lease Agreement):

 

ARTICLE I

WORK

 

Except as otherwise specifically provided, Landlord shall furnish, install
and/or perform in the Premises the following items of work (hereinafter “Work”)
pursuant to the provisions of this Agreement: All Leasehold Improvements shown
in Tenant’s Plans (as defined in Article II hereof) costing up to an amount not
exceeding in the aggregate the Allowance, provided that Building Standard Tenant
Materials are contained in “Tenant’s Plans.” “Building Standard Tenant
Materials” shall mean (1) those materials already installed or used in the
Premises [including, but not limited to, existing doors, ceiling tiles, wall
coverings, carpets, molding, lights, hardware, or similar items (hereinafter
collectively “Existing Materials”)] to the extent they can be reused and
incorporated into Tenant’s Plans as determined by Tenant in its reasonable
judgment; (2) those materials matching Existing Materials already installed or
used in the Premises; or (3) after accomplishing the steps described in (1) and
(2) immediately above, the materials Landlord has chosen to be utilized in
Tenant spaces, including the materials described in Exhibit “B-1” attached
hereto and made a part hereof or materials of comparable quality substituted
therefor by Landlord. Landlord shall install the Building Standard Tenant
Materials according to Tenant’s Plans at Tenant’s expense. Alterations,
relocation or substitution of Building Standard Tenant Materials may exceed the
Allowance.

 

ARTICLE II

TENANT’S PLANS

 

1. Landlord, through Baskervill (the “Architect”) and HC Yu & Associates or
Barrett Woodyard, as selected by Landlord (as selected, the “MEP Engineer”),
shall prepare complete plans and specifications (“Tenant’s Plans”) for Work in
the 21,288 square foot space comprising the Premises as follows:

 

(a) Detailed architectural drawings and specifications of Tenant’s partition
plan, partition types, reflected ceiling plan, power, communications, and
telephone plan (location of data and telephone outlets with pull boxes only),
electrical outlets, finish plan, millwork construction drawings, elevations,
construction details and sections;

 

(b) Mechanical, electrical and plumbing plans and specifications for the
Premises (including, but not limited to, the Generator, as defined in Special
Stipulation 7 on Exhibit “D” attached hereto). Any contract by Landlord with MEP
Engineer shall be for a fee that is commensurate with market rates for the
services being provided by MEP Engineer.

 

2. Landlord and Tenant hereby agree that time is of the essence, and the
following procedure and schedule shall be adhered to with respect to the
construction of Work:



--------------------------------------------------------------------------------

(a) Provided Tenant has timely supplied all necessary information to Landlord,
Architect and MEP Engineer shall prepare and deliver to Landlord and Tenant
copies of Tenant’s Plans based upon all information previously provided and
approved by Tenant;

 

(b) Landlord and Tenant shall thereafter promptly review Tenant’s Plans.
Landlord shall have the right to approve or reject such plans in its sole
discretion (including but not limited to failure to include or use Building
Standard Tenant Materials) and shall notify Tenant in sufficient detail as to
why Landlord is rejecting any of the proposed Tenant’s Plans. Tenant shall sign
off on the proposed Tenant’s Plans or reject and modify the proposed Tenant’s
Plans, prepared in accordance with Subsection (a) above within five (5) business
days after receipt of Landlord’s approval or rejection;

 

(c) Landlord shall obtain bids from at least three (3) contractors pre-approved
by Tenant for the performance of portions of Work, as applicable, providing for
by Tenant’s Plans, and specifically including, but not necessarily limited to,
mechanical; electrical; plumbing; drywall; wall finishes; and carpeting. Tenant,
with Landlord’s approval, may also select an alternate contractor for pricing of
some or all of such construction activities, provided that no Building systems
are involved.

 

(d) Following receipt of bids based upon the approved Tenant’s Plans and an
opportunity for Tenant to revise Tenant’s Plans, at Tenant’s cost, and a
contract for construction shall be awarded by Landlord to a bidder with a
“stipulated sum” price and construction schedule reasonably acceptable to
Landlord and Tenant. Construction shall be commenced and diligently pursued to
completion in accordance with such construction schedule. All construction of
the Work shall be done in a good and workmanlike manner substantially in
accordance with Tenant’s Plans. Upon prior notice to Tenant, Landlord reserves
the right to make reasonable substitutions of equal or better quality and value
for Building Standard Tenant Materials in the event of unavailability of
materials or altered field conditions;

 

(e) Landlord shall give Tenant five (5) business days prior written notice of
its anticipated date of “Substantial Completion” (as hereinafter defined);

 

(f) Items shown on a punch list to be prepared by Tenant, Architect and MEP
Engineer at Substantial Completion will then be completed, and Landlord shall
thereafter obtain a Temporary Certificate of Occupancy, if necessary, and a
permanent Certificate of Occupancy for the Premises, if required, as promptly as
possible; and

 

(g) Landlord at its sole cost shall repair any latent defects in the Work as to
which Tenant has notified Landlord within six (6) months after the Commencement
Date, within a reasonable time after such notice by Tenant

 

3. The contractor selected though the bidding process shall construct the
Leasehold Improvements to the Premises in accordance with Tenant’s Plans which
have been approved by the parties. Said Tenant’s Plans are to be initialed by
Landlord and Tenant and attached hereto as Exhibit “B-2.”

 

4. Tenant agrees that it shall look solely to Architect and MEP Engineer with
respect to the adequacy, correctness or sufficiency of Tenant’s Plans or
compliance thereof with any applicable laws, codes, regulations or ordinances of
any applicable governmental authority, or otherwise,

 

2



--------------------------------------------------------------------------------

and that Landlord’s review or approval of Tenant’s Plans shall not constitute a
representation, guaranty or warranty with respect to Tenant’s Plans. In the
event that a claim may be reasonably made against Architect and/or MEP Engineer
with respect to Tenant’s Plans and Tenant desires to pursue such claim, Landlord
shall either (i) use commercially reasonable efforts to pursue such claim
against Architect and/or MEP Engineer on behalf of Tenant and Landlord, or (ii)
assign to Tenant the right to pursue such claim.

 

5. Tenant’s Plans shall be filed by Architect, MEP Engineer or the applicable
contractor as shall be required by law and approved by all governmental
authorities having jurisdiction thereof. Any and all permits which may be
required shall be procured by Architect, MEP Engineer or the applicable
contractor as part of the Allowance. Tenant and Tenant’s architect and
designers, if any, shall cooperate with Landlord in obtaining any such approvals
and permits without delay.

 

6. Any changes required by any governmental authority, agency or department
affecting the construction of any Work or any Additional Work to be performed
therein shall not be deemed to be a violation of Tenant’s Plans or any provision
of this Agreement and shall be accepted and paid for by Tenant.

 

ARTICLE III

ALLOWANCE; ADDITIONAL WORK

 

1. Subject to application of the Allowance as provided in this Agreement, Tenant
shall bear the cost of the design and preparation of Tenant’s Plans (including
the plans prepared by MEP Engineer) and the performance of the Work.

 

2. All work shown in Tenant’s Plans costing in excess of the Allowance shall be
deemed to be Additional Work (“Additional Work”), and Tenant shall pay Landlord
for the actual cost thereof as provided in Section 45 of the Lease. All revised
or additional Tenant’s Plans are subject to Landlord’s review and written
approval. Should any revisions or additions to the original Tenant’s Plans
caused by Tenant result in a delay of Substantial Completion (hereinafter
defined) of the Premises, Tenant agrees that such shall constitute a Tenant
Delay (hereinafter defined).

 

3. In consideration for normal and typical construction management services,
Tenant shall pay Landlord’s Construction Manager a construction management fee
equal to four percent (4%) of the hard construction costs (that is, not
including the Architect’s or MEP Engineer’s fees or other soft costs) of the
Work and Additional Work. Such fee shall be paid out of the Allowance prior to
application of the Allowance to other amounts. “Change Order(s)” shall mean any
alteration, substitution, addition or change to or in Tenant’s Plans, requested
by Tenant or deemed reasonably required for Landlord to complete the Work or
Additional Work (subject to Tenant’s approval), after the same has been
consented to by Landlord.

 

4. Should Tenant modify Tenant’s Plans subsequent to their approval by Landlord
and Tenant, and such modifications increase the cost of Work, then Tenant shall
be solely responsible for such cost increase, which cost shall be covered by the
Allowance to the extent sufficient funds remain in the Allowance to pay such
cost increase.

 

5. If any items of Additional Work shall entail the ordering and/or purchase by
Landlord of unusual or specialty materials or products involving, in Landlord’s
sole judgment, material cost, Landlord may require Tenant to pay to Landlord
with five (5) days of Landlord’s request therefor

 

3



--------------------------------------------------------------------------------

before proceeding to purchase or order same (which request may be contained in
Landlord’s estimate of the cost thereof furnished to Tenant) a deposit, on
account of the cost of such Additional Work, as shall be determined by Landlord
in its sole discretion.

 

6. If, in Landlord’s sole judgment, any items of Additional Work shall involve
ordering of materials or products which must be specially fabricated to order
and thus will materially delay the performance of Work, then Landlord may
require Tenant to agree on a fixed Commencement Date of this Lease (allowing a
reasonable time for the performance of Work in absence of the necessity of
performing the Additional Work occasioning such material delay). If the parties
cannot agree upon a fixed Commencement Date, then Landlord shall have the right
to decline to perform such Additional work, and Tenant shall be responsible for
the performance thereof (subject to the terms of this Lease) after the
completion of Work and any other Additional Work not objected to by Landlord.

 

ARTICLE IV

PAYMENT

 

Landlord will provide the Allowance to Tenant upon the terms and conditions
described in Section 45 of the Lease.

 

ARTICLE V

APPROVALS; AUTHORIZATIONS; TENANT’S AUTHORIZED AGENT(S)

 

1. The approval by Tenant of Tenant’s Plans shall be deemed authorization by
Tenant for Landlord to proceed with the performance of Work and any Additional
Work and shall be deemed approval by Tenant of Landlord’s cost estimate for the
work.

 

2. Any approvals required to be given by Tenant under this Agreement shall be
deemed given unless within five (5) business days after written request is made
to Tenant therefor, notice of disapproval is given.

 

ARTICLE VI

NO CHANGES IN TENANT’S PLANS

 

No change(s) may be made by Tenant in any of Tenant’s Plans which, in Landlord’s
sole opinion, will cause any additional cost or expense to Landlord unless
Tenant shall specifically agree to pay Landlord’s reasonable costs incurred as a
result of any such changes(s) and to be reasonable for any delay in the
completion of Work. In no event may any changes be made to any of Tenant’s Plans
(or to any Work or Additional Work performed in the Premises) after Landlord
shall have sent to Tenant written notice of the anticipated date of Substantial
Completion of Work.

 

ARTICLE VII

TENANT DELAY; ADVANCEMENT OF COMMENCEMENT DATE

 

If there is a delay in the Substantial Completion of Work, or any portion
thereof, due to any act or omission of Tenant, its contractors, subcontractors,
architects, space designers, movers, consultants, agents or employees,
including, without limitation, delays due to failure by Tenant, in a timely
manner, to deliver Tenant’s Plans, Tenant’s making changes in Tenant’s Plans or
in Work, delays by Tenant in submission of information, approving working
drawings or cost

 

4



--------------------------------------------------------------------------------

estimates or giving authorizations or approvals, requests for other than
Building Standard Tenant Materials, or delays resulting from the fact that
portions of Work must be scheduled after the completion of certain items of
Tenant’s Installations (hereinafter defined) (any of the foregoing being called
a “Tenant Delay”), then the Premises, or such portion thereof, shall be deemed
Substantially Completed on the date the Premises or such portion thereof would
have been available for occupancy but for the duration of any such
aforementioned Tenant Delay, even though work to be done by Landlord has not
been commenced or completed. The parties recognize that a Tenant Delay may be
aggravated or extended by a strike, materials or labor shortage, or loss of time
due to construction scheduling changes occasioned by such Tenant Delay or other
unavoidable delays, any or all of which would not have adversely affected the
timely completion of Work in the absence of such Tenant Delay, and agree that
the duration of Tenant Delay should include all delays resulting from such other
causes, notwithstanding that as a result thereof, the Tenant Delay in question
may substantially exceed, in duration, the length of time during which the act
or omission of Tenant or its agents, employees or contractors causing such
Tenant’s Delay may have occurred or continued.

 

ARTICLE VIII

TENANT’S INSTALLATIONS

 

In the event Tenant shall desire to make any installations in the Premises
(“Tenant’s Installations”) which are not to be made by Landlord for Tenant, the
following shall apply:

 

1. On condition that such Tenant’s Installations will not require any structural
change, and further provided that all Work and Additional Work required to be
made by Landlord therein shall have reached a point with respect to which, in
Landlord’s sole judgment, exercised in good faith, the making of Tenant’s
Installations will not delay or hamper Landlord in the completion of Work or any
Additional Work, Tenant may enter the Premises for the purpose of making
Tenant’s Installations, subject, however, to the applicable provisions of the
Lease. In addition to the insurance requirements set forth in the Lease, Tenant
shall provide whatever insurance coverage and certificates as are reasonably
required by Landlord’s Construction Manager in connection with work to be done
by Tenant’s contractors and subcontractors, including, but not limited to,
naming Landlord and the Construction Manager as Additional Insureds. Landlord
agrees that Tenant shall be permitted to install voice and data cabling for the
Premises. Tenant will be responsible for obtaining the appropriate low voltage
permit from the County of Henrico, Virginia. Such installation and permitting
shall be at the sole cost of Tenant but such cost shall be covered by the
Allowance to the extent sufficient funds remain in the Allowance to pay such
cost.

 

2. Prior to the Commencement Date, any entry by Tenant in or on the Premises
shall be at Tenant’s sole risk and shall be subject to all of the terms,
covenants and provisions of the Lease. Tenant’s Installations shall be completed
free of all liens and encumbrances (copies of releases supplied to Landlord at
Landlord’s request without delay.)

 

3. Prior to soliciting bids from any contractor(s) for performance of any work
or installation of any materials or equipment that Tenant may desire to have
performed or installed in the Premises, Tenant shall first submit to Landlord,
for its approval or disapproval, the names of any such contractor(s) and Tenant
shall only obtain bids and enter into contracts (for work or materials or
equipment to be installed in the Premises) with contractor(s) first approved, in
writing, by Landlord, which approval shall not be unreasonably withheld. If
Landlord does not deliver its written approval within five (5) business days
after Tenant’s submission to Landlord,

 

5



--------------------------------------------------------------------------------

Landlord shall be deemed to have approved the contractor or contractors
identified in Tenant’s submission. Tenant agrees that in performing any work,
the labor employed by Tenant or anyone performing such work for or on behalf of
Tenant shall always be harmonious and compatible with the labor employed by
Landlord and/or any contractors or subcontractors of Landlord. Should such
labor, in Landlord’s reasonable opinion, be incompatible, Landlord may require
Tenant to withdraw from the Premises immediately until Tenant takes possession
of the Premises. Landlord agrees that it shall use commercially reasonable
efforts to coordinate the contractors and subcontractors of Landlord to allow
the contractors or subcontractors of Tenant which are installing the
above-described voice and data cabling to complete their work prior to
Substantial Completion of the Work.

 

4. In the event Tenant or any agent, visitor, guest, employee, subcontractor or
contractor of Tenant (“Persons Under Tenant’s Control”) shall enter upon the
Premises or any other part of the Building in connection with Tenant’s
Installations, Tenant agrees to indemnify and save Landlord free and harmless
from and against any and all claims whatsoever arising out of said entry or any
work performed by such Persons Under Tenant’s Control. Persons Under Tenant’s
Control shall comply with the special rules, regulations and requirements of
Building management for the performance of work (including, without limitation,
the requirement that Tenant maintain workers’ compensation, public liability and
property insurance coverages as Landlord may reasonably require). Persons Under
Tenant’s Control shall coordinate their activities so as to avoid the intrusion
into or disruption of the operation of the Building and the business operation
of other tenants.

 

5. As a condition of Landlord’s permitting Tenant to make any of Tenant’s
Installations in the Premises, Landlord may require that Tenant agree with
Landlord on a fixed Commencement Date of this Lease (allowing a reasonable time
for the performance of Work). If the parties cannot agree upon a fixed
Commencement Date, then Landlord may refuse permission for Tenant to perform
Tenant’s Installations prior to the occurrence of the Commencement Date.

 

6. Only Landlord’s contractors shall be permitted to do any work on the Building
systems.

 

ARTICLE IX

SUBSTANTIAL COMPLETION

 

Substantially Completed and Substantial Completion shall have occurred upon the
following: (1) Work shall have been completed in substantial compliance with
Tenant’s Plans, in a good and workmanlike manner, except for punch list items
and Tenant’s Installations, and otherwise sufficient so that Architect can
execute the most recently published version of AIA form G704, titled
“Certificate of Substantial Completion,” and (2) Landlord shall have obtained a
certificate of occupancy permitting the lawful use and occupancy by Tenant of
the Premises; provided, however, that (i) Tenant shall make certain that
Tenant’s Installations, including but not limited to the installation of
data/voice cabling, signage, furniture or computer systems, do not interfere
with Landlord obtaining a certificate of occupancy for the Premises, and any
such interference with Landlord obtaining a certificate of occupancy for the
Premises will be considered a Tenant Delay, and (ii) to the extent compliance
with the conditions set forth above would have occurred but for Tenant Delay,
then compliance with such conditions shall be deemed to have occurred on the
date it would have occurred but for the Tenant Delay.

 

6



--------------------------------------------------------------------------------

ARTICLE X

DESIGNATION OF REPRESENTATIVES

 

Landlord hereby designates Barbara Clark, Landlord’s Construction Manager to act
as its authorized representative on this Agreement. Any response from such
person under this Agreement shall be the response of Landlord. Tenant hereby
designates Theodore Hanson to act as its authorized representative on this
Agreement. Any response from such Person under this Agreement shall be the
response of Tenant.

 

7



--------------------------------------------------------------------------------

EXHIBIT “B-1”

 

BUILDING STANDARD TENANT MATERIALS



--------------------------------------------------------------------------------

EXHIBIT “B-2”

 

TENANT’S PLANS



--------------------------------------------------------------------------------

EXHIBIT “C”

 

ACKNOWLEDGMENT, ACCEPTANCE AND AMENDMENT

 

Tenant hereby acknowledges that the Premises demised pursuant to the Lease to
which this Exhibit “C is attached (the “Lease”), and all tenant finish items to
be completed by the Landlord, or Landlord’s contractors, have been
satisfactorily completed in every respect, except for the punch list items set
forth below, and Tenant hereby accepts said Premises as substantially complete
and ready for the uses intended as set forth in the Lease. Landlord shall
complete the punch list items, if any, as soon as is reasonably possible.
Possession of the Premises is hereby delivered to Tenant, and any damages to
walls, ceilings, floors or existing work, except for any damages caused by
Landlord or Landlord’s contractors in completing any punch list items, shall be
the sole responsibility of Tenant.

 

If any improvements or tenant finishes are to be constructed or installed by
Tenant or Tenant’s contractors, as previously approved by Landlord, Tenant
hereby agrees to indemnify and hold harmless Landlord from and against any
claims, demands, loss or damage Landlord may suffer or sustain as a result of
such work by Tenant or Tenant’s contractors, including, without limitation, any
claim of lien which may be filed against the Premises or Landlord’s Property as
a result of such work by Tenant’s contractors or representatives. In the event
any such claim of lien is filed against Landlord’s Property by any contractor,
laborer or materialman performing work on the Premises at Tenant’s direction,
Tenant agrees to cause such lien to be discharged, by payment of the claim or
bond, within ten (10) days of receipt of demand by Landlord.

 

Tenant and Landlord hereby further acknowledge and agree as follows:

 

1. The Commencement Date (as defined in the Lease) is                     ,
20     and the Expiration Date (as defined in the Lease) is
                    , 20    .

 

2. The exact rentable square feet contained within the Premises is
                 square feet; and if differing from Exhibit “A-1” attached to
the Lease, the Premises are as shown and outlined in red on Exhibit “C-1”
attached hereto.

 

3. Tenant’s Share is             %.

 

4. The initial Base Rent payable under the Lease is $             , payable in
equal monthly installments as provided in the Lease.

 

5. Rent under the Lease (after expiration of the free rent period) will commence
as of                     .

 

6. Tenant intends to occupy the Premises on                     .

 

7.          (No.) keys to the Premises have been delivered to Tenant or Tenant’s
representative.

 

8. The following punch list items are all that remain to be completed by
Landlord or Landlord’s contractor:



--------------------------------------------------------------------------------

9. This Acknowledgment, Acceptance and Amendment, when executed by Landlord and
Tenant, shall be attached to and shall become a part of the Lease. If any
provision contained herein conflicts with any provision of the Lease, the
provisions hereof shall supersede and control, and the Lease shall be deemed
modified and amended to conform with the provisions hereof.

 

10. Other agreements or modifications:

 

 

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands and seals,
this day of                     , 200    .

 

LANDLORD:

FUND III AND FUND IV ASSOCIATES

WELLS REAL ESTATE FUND III, L.P.

a Georgia Limited Partnership

By:

 

Wells Capital, Inc.,

   

a Georgia Corporation

   

    (As General Partner)

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

   

[CORPORATE SEAL]

WELLS REAL ESTATE FUND IV, L.P.

a Georgia Limited Partnership

By:

 

Wells Partners, L.P.

   

a Georgia Limited Partnership

   

    (As General Partner)

By:

 

Wells Capital, Inc.

   

a Georgia Corporation

   

    (As General Partner)

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

   

[CORPORATE SEAL]

 

3



--------------------------------------------------------------------------------

TENANT:

APEX SYSTEMS, INC., a Virginia corporation

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

   

(CORPORATE SEAL)

 

4



--------------------------------------------------------------------------------

EXHIBIT “D”

 

SPECIAL STIPULATIONS

 

1. Conditional Free Rent. Provided that Tenant is not in default under this
Lease, after the expiration of all applicable grace periods, Landlord shall
grant to Tenant a ten (10)-month period of free rent beginning on the first day
of the Term. Such period of free rent shall apply only to the monthly Base Rent
installment and shall not apply to any other payment due under this Lease.

 

2. Option to Renew. Tenant shall have the right and option to renew this Lease
for one (1) additional term of sixty (60) months by delivering, for such renewal
term, written notice thereof to Landlord at least six (6) months prior to the
expiration of the primary Term, provided that, at the time of such notice and at
the end of the primary Term, Tenant is not in default of any of the terms,
covenants or conditions of this Lease after the expiration of all applicable
grace periods. Upon the delivery of said notice and subject to any conditions
set forth in the preceding sentence, and upon the execution by Landlord and
Tenant of an extension agreement containing such terms and provisions which are
consistent with the provisions of this Paragraph, this Lease shall be extended
upon the same terms, covenants and conditions as provided in this Lease, except
that the rent payable under this Lease during said renewal term shall be at
ninety-five percent (95%) of the prevailing market rate (including escalations)
for the Premises, based upon the prevailing market rate for renewing tenants
leasing space in comparable office buildings located in Western Henrico County,
Virginia (considering the then physical condition and age of the Building and
Property and taking into account the absence of any free rent period, tenant
build out allowances and other concessions otherwise offered with respect to
such other buildings), at the commencement of such renewal as reasonably
determined by Landlord. Within fifteen (15) days after Tenant’s request given
not earlier than nine (9) months prior to the expiration of the primary Term,
Landlord shall advise Tenant as to the prevailing market rate (including
escalations) for the Premises for the renewal term provided for herein, thereby
permitting Tenant the opportunity to evaluate such prevailing market rate prior
to the date Tenant is required to exercise Tenant’s renewal option provided for
herein. Notwithstanding the foregoing, any termination of this Lease, or any
assignment of this Lease or subletting of more than fifteen percent (15%) of the
Premises in effect at the time of notice to Landlord of the exercise of such
renewal option, shall terminate the option of Tenant contained in this
Paragraph.

 

3. Rights of First Refusal. For so long as Tenant has at least twenty four (24)
months remaining in the term of this Lease, and provided Tenant is not in
default under this Lease after the expiration of all applicable grace periods,
at such time as Landlord receives a bona-fide offer from a third party to lease
all or a portion or portions of certain spaces located on the first floor of the
Building and containing approximately 3,031 rentable square feet of space
(“Space A”) and 2,953 rentable square feet of space (“Space B”), such spaces
being more particularly identified on Exhibit “D-1” attached hereto and made a
part hereof, Landlord shall notify Tenant in writing of the terms and conditions
of such third-party offer. Tenant shall have five (5) business days following
delivery to Tenant of Landlord’s notice in which to agree to lease said space or
spaces under the same terms and conditions of such third-party offer. In the
event Tenant does not choose to lease such space or spaces, or fails to notify
Landlord of its desire to lease such space or spaces, within such five
(5)-business day notification period, Landlord will have the right to lease such
space or spaces, or any portion thereof, to any other party on terms not less
favorable to Landlord, and the rights of Tenant hereunder with respect to such
lease of such space or spaces shall terminate. Tenant’s right to lease such
space or spaces shall be a continuing right and shall



--------------------------------------------------------------------------------

apply to subsequent leasing of such space or spaces. Notwithstanding any
provisions herein to the contrary, Tenant’s rights hereunder with respect to
Space B only shall be subject and subordinate to all currently existing rights
of New York Life, another tenant in the Building, with respect to such Space B.
Notwithstanding the foregoing, any termination of this Lease, or any assignment
of this Lease or subletting of more than fifteen percent (15%) of the Premises
in effect at the time of notice to Landlord of the exercise of such renewal
option, shall terminate the option of Tenant contained in this Paragraph.

 

4. Letter of Credit

 

(a) Simultaneously with Tenant’s execution and delivery of this Lease, Tenant
shall deliver to Landlord an irrevocable and unconditional Letter of Credit
(herein, together with all replacements thereof, being called the “Letter of
Credit”) issued by Bank of America, N.A., SunTrust Bank, or another bank or
financial institution acceptable to Landlord. Said Letter of Credit shall be in
the initial amount of $564,132.00 and may provide that the amount outstanding
thereunder shall be reduced by $188,044.00 on the first (1st) day of each of the
twenty third (23rd), thirty fifth (35th) and forty seventh (47th) full calendar
months of the term of this Lease. The term of the Letter of Credit shall extend
from the Commencement Date (as defined in Paragraph 2 of this Lease) through the
forty sixth (46th) full calendar month of the term of this Lease. At Tenant’s
option, the initial Letter of Credit may be for a term of not less than one (1)
year, and, in such event, such Letter of Credit shall be extended by Tenant for
periods of not less than one (1) year each so that the Letter of Credit, as
extended and replaced, remains continually in existence during the entire period
required in this Paragraph 4. Notwithstanding any provision to the contrary
herein, if such Letter of Credit is for a term shorter than the entire period
required for the Letter of Credit in this Paragraph 4 (i.e., the entire period
commencing on the Commencement Date as defined in Paragraph 2 of this Lease and
ending on the forty sixth (46th) full calendar month of the term of this Lease),
Landlord, without any further notice to Tenant, may draw upon the entire amount
of the Letter of Credit in the event Landlord shall not receive, at least thirty
(30) days prior to the expiration date of such Letter of Credit, written
confirmation from the bank that issued the Letter of Credit confirming that the
Letter of Credit will remain in existence for at least the next one (1)-year
period or a replacement Letter of Credit in form and substance identical to said
Letter of Credit so expiring and otherwise satisfying the obligations herein.
The failure of Tenant to provide such written confirmation or such replacement
Letter of Credit in accordance with the provisions hereof for any expiring
Letter of Credit shall be an event of default by Tenant under this Lease and
shall entitle Landlord to exercise any and all remedies provided in this Lease
or otherwise available to Landlord.

 

(b) The Letter of Credit shall be in form acceptable to Landlord and shall
provide that the only condition to a draw under the Letter of Credit shall be
the presentation by Landlord of a sight draft and a statement by Landlord that
Landlord is entitled to draw upon the Letter of Credit in accordance with this
Lease. The Letter of Credit shall be transferable by Landlord only to a new
owner of the Property, in whole, without cost to Landlord, and without limit on
the number of such transfers. Tenant shall pay all costs as to any such transfer
and shall take all steps necessary by Tenant, if required, for any such proposed
transfer of the Letter of Credit. If Tenant fails to pay such costs or take such
steps in connection with a proposed transfer of the Letter of Credit, then
Landlord, without any further notice to Tenant, may draw upon the Letter of
Credit in whole or in part (at Landlord’s option) and may transfer the proceeds
of such draw. The Letter of Credit may be drawn in whole or in part by Landlord
(at Landlord’s option) from time to time (and more than one time for partial
draws) upon the occurrence of any monetary default by Tenant under this Lease,
which default is not cured within any applicable

 

6



--------------------------------------------------------------------------------

cure period (provided, however, that if the giving of any notice of default by
Landlord is barred by applicable law, no such notice shall be required as a
condition to Landlord’s draw under the Letter of Credit, and Landlord may draw
upon the Letter of Credit notwithstanding that no such notice was given and no
such cure period commenced), and without any further notice to Tenant. Landlord
shall apply the proceeds of the Letter of Credit to monetary amounts owed by
Tenant under this Lease. In no event shall any such application by Landlord cure
any default by Tenant under this Lease. Notwithstanding the foregoing, if
Landlord draws upon the Letter of Credit under a circumstance where Tenant is
continuing to occupy the Premises and neither this Lease nor Tenant’s right to
possession under this Lease have been terminated by Landlord, then, if Tenant
cures all defaults under this Lease and provides Landlord with a replacement
letter of credit satisfying all of the requirements and conditions herein for
the Letter of Credit, Landlord shall pay over to Tenant all the unapplied
portion of the proceeds from Landlord’s draw under the Letter of Credit. Such
payment shall be made within thirty (30) days after Landlord’s receipt of the
aforementioned replacement letter of credit. Furthermore, in no event shall the
Letter of Credit, or Landlord’s right to draw upon the Letter of Credit, be
affected or impaired by (A) the waiver, compromise, settlement, termination or
other release of the performance or observance by any person liable or to become
liable for the obligations under this Lease; (B) the modification or amendment
(whether material or otherwise) of any obligation, covenant or agreement set
forth in this Lease; (C) the voluntary or involuntary liquidation, dissolution,
sale of all or substantially all of the assets, marshalling of assets and
liabilities, receivership, conservatorship, insolvency, bankruptcy, assignment
for the benefit of creditors, reorganization, arrangement, composition or
readjustment of, or any similar proceeding affecting Tenant, or any allegation
or contest of the validity of this Lease; or (D) the taking or the omission of
any of the actions referred to in this Lease.

 

(c) Upon Landlord’s acceptance of the Letter of Credit tendered by Tenant, such
Letter of Credit shall be deemed to have satisfied all form and substance
requirements under this Special Stipulation (other than the obligation to
continue or renew such Letter of Credit, if applicable).

 

5. Moving Expenses. Landlord shall provide Tenant with a moving allowance in the
amount of One and 50/100 Dollars ($1.50) per rentable square foot in the
Premises (based on 21,288 square feet), payable by Landlord within thirty (30)
days after the Commencement Date.

 

6. Competitors. So long as Apex Systems, Inc. (or an affiliate of Apex Systems,
Inc.) is the Tenant under this Lease and occupies the Premises primarily for the
purpose of engaging in staffing services for information technology, accounting,
finance or legal businesses, Landlord shall not knowingly lease any other
portions of the Building to a tenant primarily engaged in any or all such
businesses.

 

7. Generator. With respect to the generator for Tenant included as part of the
Work (the “Generator”), such Generator shall be at a location on the Property
determined by Landlord (which shall be in compliance with applicable land use
regulation and any recorded covenants or restrictions applicable to the
Property), shall be adequately screened from view, and shall be landscaped, all
in a manner approved by Landlord. The operation, maintenance and replacement of
the Generator shall be at Tenant’s sole responsibility and cost. After Landlord
turns the Generator over to Tenant, Tenant will exercise every reasonable effort
to minimize any disruption of activity otherwise occurring in or about the
Project in connection with Tenant’s operation, maintenance and replacement of
the Generator. No testing of such generator by Tenant after Landlord turns the
Generator over to Tenant shall occur during the normal business hours of the

 

7



--------------------------------------------------------------------------------

Building. If Landlord is required by applicable law to relocate the Generator,
then, at Landlord’s request, Tenant shall, at Tenant’s cost and expense,
relocate the Generator to an area designated by Landlord. Tenant will insure
that the Generator and each part of it will be operated, maintained and replaced
in accordance with all applicable laws. Landlord hereby assigns all warranties
in connection with the Generator to Tenant. Tenant will immediately remove and
hereby agrees to indemnify, defend and hold Landlord harmless in connection with
any mechanic’s liens on the Project or the Property which result from work
associated with the operation, maintenance or replacement of the Generator. As a
part of the Work, Landlord will obtain all licenses required to install the
Generator. Tenant will obtain all licenses or approvals required to operate,
maintain and replace the Generator and, after Landlord turns the Generator over
to Tenant, Tenant will operate the Generator in manner that will not interfere
with the quiet enjoyment or business operations of other tenants in the Building
or the Project. Tenant shall indemnify and hold Landlord harmless from and
against any and all claims, costs, demands, damages and liabilities arising from
Tenant’s operation, maintenance or replacement of the Generator. Such indemnity
shall include damage to property and injury or death to persons. Tenant shall
leave the Generator at the Property at the expiration or termination of this
Lease, and the Generator shall thereafter be the sole property of Landlord. Upon
the expiration or termination of this Lease, Tenant shall have no obligation to
replace the Generator.

 

8



--------------------------------------------------------------------------------

EXHIBIT “D-1”

 

SPACE A AND SPACE B

 

9